Exhibit 10.16


CERTAIN INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT IS NOT
MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY
DISCLOSED.
[**] INDICATES THAT INFORMATION HAS BEEN REDACTED.


Execution Copy


FIFTH AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
BETWEEN
AUTOMOTIVE FINANCE CANADA INC.
- and -
KAR AUCTION SERVICES, INC.
- and -
PRECISION TRUST




Dated as of September 30, 2020




McCarthy Tétrault LLP






--------------------------------------------------------------------------------



TABLE OF CONTENTS


ARTICLE 1 INTERPRETATION
2
1.1    Definitions
2
1.2    Headings
21
1.3    Number, Gender, Etc.
21
1.4    Non-Business Days
21
1.5    Governing Law
22
1.6    References to Statutes
22
1.7    Severability
22
1.8    Currency
22
1.9    Schedules
22
ARTICLE 2 PURCHASES AND INCREASES
23
2.1    Purchase Request and Increase
23
2.2    Purchase and Sale
24
2.3    Ownership Interests
24
2.4    Transfer From Deposit Accounts to Collection Account
25
2.5    Allocations of Seller's Share of Collections Before the Termination Date
25
2.6    Allocation of Trust's Share of Collections Before the Termination Date
25
2.7    Payments from Collection Account
26
2.8    Allocation and Payment of Seller's Share of Collections After a
Termination Date
27
2.9    Allocation of Trust's Share of Collections After a Termination Date
27
2.10    Payments from Collection Account After a Termination Date
28
2.11    Purchases Limited by Program Limit
28
2.12    Program Limit
29
2.13    Voluntary Paydown of Investment
29
2.14    Cash Reserve Account
29
2.15    Calculations
30
2.16    Specified Ineligible Receivables
30
2.17    Collection Account
30
2.18    Location of Cash Reserve Account and Collection Account.
30
2.19    Legal Final Maturity Date
31
ARTICLE 3 CONDITIONS PRECEDENT
31
3.1    Conditions Precedent for the Initial Purchase
31
3.2    Conditions Precedent in Favour of the Trust for Purchase/All Increases
32
ARTICLE 4 REPRESENTATIONS AND WARRANTIES
33
4.1    General Representations and Warranties of the Seller
33
4.2    Survival
36
4.3    Representations and Warranties of the Trust
36
4.4    Survival
37




--------------------------------------------------------------------------------





ARTICLE 5 ADMINISTRATION
37
5.1    Designation of the Servicer
37
5.2    Standard of Care
37
5.3    Authorization of Servicer
37
5.4    Enforcement of Contracts
38
5.5    Assignment for Purpose of Enforcement
38
5.6    Deposit of Collections
38
5.7    Description of Services
39
5.8    Affirmative Covenants of the Servicer
40
5.9    Reporting Requirements of the Servicer
43
5.10    Negative Covenants of the Servicer
44
5.11    Servicer Termination Events
45
5.12    Effecting a Servicer Transfer
47
5.13    Appointment of Replacement Servicer
47
5.14    Additional Servicer Covenants Following a Servicer Transfer
47
5.15    Trust Rights Following a Servicer Transfer
48
5.16    Power of Attorney; Further Assurances
48
5.17    Deemed Collections
49
ARTICLE 6 TRIGGER EVENTS
50
6.1    Meaning of Trigger Event
50
6.2    Action Upon Occurrence of a Trigger Event
54
6.3    Optional Repurchase of Pool Receivables
54
ARTICLE 7 GENERAL COVENANTS AND POWER OF ATTORNEY
55
7.1    Affirmative Covenants of the Seller
55
7.2    Reporting Requirements of the Seller
56
7.3    Negative Covenants of the Seller
57
7.4    Covenants of the Trust
58
ARTICLE 8 PERFORMANCE GUARANTEE
59
8.1    Performance Guarantee
59
8.2    Guarantee Unconditional
59
8.3    Recourse against Servicer
60
8.4    Authorization by the Performance Guarantor
60
8.5    No Subrogation
61
8.6    Stay of Acceleration
61
8.7    Representations and Warranties
61
8.8    Payments
63
ARTICLE 9 INDEMNIFICATION
63
9.1    Indemnification by the Seller
63
9.2    Notification of Potential Liability
65
9.3    Litigation
65
9.4    Tax Indemnity
66




--------------------------------------------------------------------------------





9.5    Tax Credit
66
ARTICLE 10 MISCELLANEOUS
67
10.1    Liability of the Trust and the Securitization Agent
67
10.2    Delegation in Favour of Securitization Agent
67
10.3    Change in Circumstances
67
10.4    Amendments, Waivers, Etc.
69
10.5    Notices, Etc.
69
10.6    No Waiver; Remedies
69
10.7    Binding Effect; Assignability
70
10.8    Costs and Expenses
70
10.9    Confidentiality
70
10.10    Effect of Agreement
70
10.11    Agreement Non-Exclusive
71
10.12    No Set-off
71
10.13    Termination
71
10.14    Discharge of Certain Registrations in the Province of Quebec
71
10.15    Execution in Counterparts
71
10.16    Amendment and Restatement
71



Schedule "A"    Form of Purchase Request
Schedule "B"    Location of Records
Schedule "C"    Form of Servicer Report
Schedule "D"    Form of Portfolio Certificate
Schedule "E"    Deposit Accounts
Schedule "F" Form of Increase Request
Schedule "G" Form of Quebec Assignment
Schedule "H" Net Receivables Pool Balance Calculation






--------------------------------------------------------------------------------



FIFTH AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
MEMORANDUM OF AGREEMENT dated as of September 30, 2020.
B E T W E E N:
AUTOMOTIVE FINANCE CANADA INC.,
a corporation incorporated under the laws of the Province of Ontario,
(hereinafter referred to as the "Seller" and the initial "Servicer"),
- and -
KAR AUCTION SERVICES, INC.,
a corporation incorporated under the laws of Delaware,
(hereinafter referred to as the "Performance Guarantor" or "KAR"),
- and -
BNY TRUST COMPANY OF CANADA,
a trust company incorporated under the laws of Canada and licensed to carry on
business as a trustee in each of the provinces of Canada, in its capacity as
trustee of Precision Trust, a trust established pursuant to the laws of the
Province of Ontario,
(hereinafter referred to as the "Trust"),
WHEREAS the Seller, the Performance Guarantor and the Trust entered into a
fourth amended and restated receivables purchase agreement dated as of December
20, 2016 (as amended prior to the date hereof, the "Amended and Restated RPA")
pursuant to which from time to time the Seller sold to the Trust and the Trust
purchased from the Seller, an undivided co-ownership interest in the Seller's
present and future Receivables and the Related Security related thereto on a
fully serviced basis, all in accordance with the terms of the Amended and
Restated RPA;
AND WHEREAS the Performance Guarantor agreed to guarantee the obligations of the
Servicer under the Amended and Restated RPA in accordance with the terms
thereof;
AND WHEREAS the parties to the Amended and Restated RPA now desire to amend and
restate the Amended and Restated RPA on the terms and conditions set out herein;
NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the premises and
the covenants and agreements of the parties herein contained and for other good
and valuable consideration (the receipt and sufficiency of which are hereby
acknowledged by each of the parties), the parties hereby covenant and agree as
follows:




--------------------------------------------------------------------------------



ARTICLE 1
INTERPRETATION
1.1Definitions
In this Agreement, unless the context requires otherwise, the following terms
shall have the following meanings:
"Adjusted Net Spread" means the annualized percentage equivalent of a fraction
(computed as of the last day of each calendar month), the numerator of which is
the excess of (x) all Finance Charge and Floorplan Fee Collections received and
applied during such calendar month (including recoveries) over (y) the sum of,
without duplication, (i) the Carry Costs for such calendar month, (ii) the
aggregate amount of Receivables that became Defaulted Receivables during such
calendar month, and (iii) the aggregate amount of non-cash adjustments that
reduced the Principal Balance of any Pool Receivable during such calendar month
(but excluding any Receivable that was included in the calculation of Net Spread
pursuant to clause (ii) above in any previous calendar month); and the
denominator of which is the average aggregate Principal Balances of the Pool
Receivables during such calendar month;
"AFC" means Automotive Finance Corporation, an Indiana corporation;
"Affected Person" has the meaning ascribed thereto in Section 10.3(b);
"Affiliate" means, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person or is a director or officer of such Person;
"Agreement" means this agreement as amended, restated, supplemented or otherwise
modified from time to time;
"Auction Credit" means a Receivable pursuant to which a wholesale auction has
granted credit for the purpose of a float sale agreement with dealers, provided
that the wholesale auction shall be the "Obligor" of such Receivable and shall
be subject to the Normal Concentration Percentage and the Special Concentration
Percentage, as applicable;
"Backup Servicer" means Wells Fargo Bank, National Association, and any other
backup servicer subsequently appointed pursuant to the terms of the Backup
Servicing Agreement;
"Backup Servicing Agreement" means (i) the backup servicing agreement dated
September 30, 2020 between Wells Fargo Bank, National Association, the Servicer
and the Trust; and (ii) any replacement backup servicing agreement entered into
from time to time with the prior written consent of the Trust, in each case as
such agreements may be amended, supplemented or otherwise modified from time to
time in accordance with the terms hereof;
"Backup Servicing Fee Letter" means (i) the Backup Servicing Agreement, setting
forth the Backup Servicing Fees payable to the Backup Servicer and (ii) any
replacement backup servicing fee letter entered into from time to time with the
prior written consent of the Trust, in each case



--------------------------------------------------------------------------------



as such letters may be amended, supplemented or otherwise modified from time to
time in accordance with the terms hereof;
"Backup Servicing Fees" means all fees and reimbursable expenses (excluding
Transition Expenses) payable pursuant to the Backup Servicing Agreement or the
Backup Servicing Fee Letter (for the avoidance of doubt, prior to the Backup
Servicer assuming the role of Servicer);
"Blocked Account Agreement" means the blocked account agreements referred to in
Section 3.1(l);
"Blocked Account Claims" means any Security Interest in favour of a bank or
other financial institution under a Blocked Account Agreement;
"BMONB" means BMO Nesbitt Burns Inc.;
"Business Day" means any day (other than a Saturday, Sunday or public holiday)
on which banks are open for business in Toronto, Ontario, but excluding any
public holiday in the United States identified by the Seller as not constituting
a "Business Day" for the purposes of this Agreement;
"Buyer’s Fees" means the fees paid by an Obligor to an auction or other
commercial inventory source in connection with a purchase of a vehicle by such
Obligor;
"Carry Costs" means, with respect to any Collection Period, the sum of the
amounts of the following items that accrued or were incurred during such
Collection Period: (a) the Funding Discount, (b) the Standby Fee, (c) the
Replacement Servicer Fee, or, to the extent no Replacement Servicer Fee is
payable during such Collection Period, the Notional Servicer Fee, (d) the Backup
Servicing Fees and (e) all other expenses and fees payable by the Seller under
this Agreement;
"Cash Deposit Amount" means, with respect to the Purchase or any Increase, an
amount sufficient to ensure that after effecting such Purchase or Increase, the
amount contained in the Cash Reserve Account is equal to the Cash Reserve
Required Amount;
"Cash Payment" means, in respect of the Purchase the amount set forth in the
Purchase Request as the "Cash Payment" and, in respect of each Increase, the
amount set forth in the related Increase Request as the "Cash Payment";
"Cash Reserve Account" means an Eligible Deposit Account established in the name
of the Trust and designated as the Cash Reserve Account for the purposes hereof,
the balance of which shall be subject to the control of the Trust for the
benefit of the Trust and the Seller and applied in accordance with the terms
hereof, which account shall bear interest and shall initially be account number
[**], transit number [**], maintained at the main [**];
"Cash Reserve Event" means as of any Settlement Date, (i) the arithmetic average
of the Net Spread for [**], (ii) the Delinquency Ratio is greater than [**], or
(iii) the arithmetic average of



--------------------------------------------------------------------------------



the Payment Rate for [**]; provided, however, that following each occurrence of
a Cash Reserve Event, such trigger shall remain in effect until [**];
"Cash Reserve Excess Amount" means, on any Remittance Date, the amount of cash
on deposit in the Cash Reserve Account after giving effect to any payments into
and from the Cash Reserve Account on such Remittance Date in excess of the Cash
Reserve Required Amount;
"Cash Reserve Required Amount" means, on any day the sum of (a) after the
occurrence and during the continuation of a Cash Reserve Event, [**] of the
Investment on such day, and (b) on any other day, 1.0% of the Investment on such
day;
"Closing Date" means September 30, 2020, or such other date as may be mutually
agreed between the parties;
"Collection Account" means an Eligible Deposit Account established in the name
of the Trust, in trust for and on behalf of the Trust and the Seller, which
account shall initially be account number [**], transit number [**] maintained
at [**];
"Collection Costs" means, in respect of a Collection Period, all reasonable
out-of-pocket costs and expenses of the Servicer (if other than the Seller, the
Backup Servicer or any Affiliate thereof) and the Trust in administering the
Pool Assets and collecting amounts payable thereunder and enforcing the Related
Security related thereto, including reasonable legal expenses of the Servicer or
the Trust;
"Collection Period" means the period from and including the first day of a
calendar month to and including the last day of such calendar month, provided
that the first Collection Period will begin at the close of business on February
9, 2010 and end on (and include) February 28, 2010 and the last Collection
Period will be the Collection Period in which the Final Termination Date occurs;
"Collections" means, with respect to the Pool Receivables, (a) all funds which
are received by the Seller, the Servicer or the Trust in payment of any amounts
owed in respect of such Receivables (including, without limitation, principal
payments, finance charges, floorplan fees, curtailment fees, interest and all
other charges), or applied (or to be applied) to amounts owed in respect of such
Receivables (including, without limitation, insurance payments and net proceeds
of the sale or other disposition of vehicles or other collateral or property of
the related Obligors or any other Person directly or indirectly liable for the
payment of Pool Receivables applied (or to be applied) thereto), (b) all
Collections deemed to have been received pursuant to Section 5.17, (c) all other
proceeds of such Receivables, and (d) without duplication, all other amounts
deposited to the Deposit Accounts or the Collection Account hereunder;
"Contract" means, with respect to any Obligor, collectively, the Dealer Note
issued by such Obligor, or similar agreement between such Obligor and the
Seller, any guarantee issued in connection therewith and each other agreement or
instrument executed by an Obligor pursuant to or in connection with any of the
foregoing, the purpose of which is to evidence, secure or support such Obligor's
obligations to the Seller under such Dealer Note or other similar agreement,
forms



--------------------------------------------------------------------------------



of all such Dealer Notes and other agreement forms having been delivered to and
approved by the Trust;
"Credit and Collection Policies" means those receivables credit and collection
policies and procedures of the Servicer in effect on the date of this Agreement
and provided to the Trust (including the core policies and procedures manuals
and the credit policy manual), as modified in compliance with this Agreement;
"Curtailment Date" means, with respect to any Receivable, the date specified as
such in the Contract for such Receivable;
"Dealer Note" means a note and security agreement substantially in the form of
the Seller's standard form demand promissory note and security agreement and any
other promissory note issued, or agreement made by, an Obligor in favor of the
Seller;
"Default Ratio" means the ratio (expressed as a percentage and rounded upward to
the nearest 1/100th of 1%) computed as of each Settlement Date by dividing (i)
the aggregate Principal Balance of all Receivables (other than Specified
Ineligible Receivables) that became Defaulted Receivables during the related
Collection Period plus the aggregate amount of non-cash adjustments that reduced
the Principal Balance of any Receivable during such Collection Period (other
than a Receivable that became a Defaulted Receivable during such Collection
Period) by (ii) the aggregate amount of Receivables (other than Specified
Ineligible Receivables) that were generated by the Seller during the Collection
Period that occurred five calendar months prior to the Collection Period ending
on such Settlement Date;
"Defaulted Receivable" means a Pool Receivable:
(a)as to which any payment, or part thereof, remains unpaid for more than 90
days after the due date for such payment;
(b)which, consistent with the Credit and Collection Polices, would be written
off the Seller's books as uncollectible; or
(c)which is converted to a long term payment plan in the form of a note or other
similar document;
"Deferred Increase Date" has the meaning ascribed thereto in Section 2.1(c);
"Deferred Purchase Price" means the aggregate of amounts paid to the Seller in
respect of the Deferred Purchase Price pursuant to Sections 2.7(f), 2.10(f) and
2.14;
"Delinquency Ratio" means the ratio (expressed as a percentage and rounded
upward to the nearest 1/100 of 1%) computed as of each Settlement Date by
dividing (i) the aggregate Principal Balance of all Receivables (other than
Specified Ineligible Receivables) that were Delinquent Receivables on such
Settlement Date, by (ii) the Pool Balance (less the aggregate Principal Balance
of all Specified Ineligible Receivables) on such Settlement Date;



--------------------------------------------------------------------------------



"Delinquent Receivable" means a Pool Receivable which is not a Defaulted
Receivable (i) as to which any payment, or part thereof, remains unpaid for more
than 30 days after the due date for such payment, or (ii) which, consistent with
the Credit and Collection Policies, would be classified as delinquent by the
Seller;
"Deposit Accounts" means the Eligible Deposit Accounts established in the name
of the Servicer, in trust for and on behalf of the Trust and the Seller, which
accounts shall be separate and segregated from the Servicer's own assets and
shall initially be the accounts listed in Schedule "E", as such Schedule may be
updated from time to time by the Servicer with the approval of the Trust;
"Eligible Deposit Account" means either (a) a deposit account with an Eligible
Institution, or (b) a segregated trust account with the corporate trust
department of a depositary institution organized under the laws of Canada or a
province thereof and authorized to act as a trustee for funds deposited in such
account, so long as any of the securities of such depositary institution shall
have a credit rating from Moody’s in one or more of its generic credit rating
categories which signifies investment grade;
"Eligible Institution" means a depositary institution which (x) at all times (a)
has either (i) a long-term unsecured debt rating not lower than A2 by Moody’s,
or (ii) a short-term rating not lower than P-1 by Moody’s, or (b) has its
obligations with respect to the relevant matter guaranteed by an institution
with the ratings referred to in (a), or (y) has been approved in writing by
Moody’s;
"Eligible Investments" means, at any particular date, book-based securities,
negotiable instruments or securities, in each case maturing not later than the
Business Day preceding the next succeeding Remittance Date after such date
represented by instruments in bearer or registered form which evidence any of:
(a)    direct obligations of, or obligations fully guaranteed as to the timely
payment of principal and interest by, the Government of Canada or the government
of British Columbia, Alberta or Ontario, provided any such government is rated
not less than P-1 by Moody’s;
(b)    any security having a rating of at least P-1 by Moody’s, but for greater
certainty, excluding any security that is extendable by its terms;
(c)    any other class of investments approved in writing by the Trust (other
than those set out in (a) and (b) above); and
(d)    without limiting the generality of the foregoing, if qualified under (b)
or (c) above, securities of the Bank of Montreal and any Affiliate thereof may
be considered Eligible Investments for the purposes of this definition;
"Eligible Receivable" means, at any time, a Receivable:



--------------------------------------------------------------------------------



(a)the Obligor of which (i) is a Person that is a resident of Canada and located
in a province or territory of Canada or is a co-signer or co-guarantor who is a
resident of another country (provided there is at least one personal guaranty
from a Canadian resident), (ii) is not the Government of Canada or any agency or
instrumentality thereof or any federal crown corporation, and (iii) is not any
provincial or territorial government or agency thereof;
(b)that is not a Defaulted Receivable or Delinquent Receivable;
(c)which is denominated and payable to the Seller only in Canadian dollars in
Canada;
(d)which, together with the related Contract and Related Security, has been
originated or acquired in Canada by the Seller in the ordinary course of
business;
(e)which arises under a Contract which, together with such Receivable and the
Related Security in respect thereof, is in full force and effect and constitutes
the legal, valid and binding obligation of the Obligor thereof, enforceable by
the Seller and its assigns against such Obligor in accordance with its terms
subject to applicable bankruptcy, reorganization, insolvency, moratorium or
similar laws affecting creditors' rights generally and to equitable principles
of general application;
(f)which is secured by the Related Security which contains customary and
enforceable provisions such that the rights and remedies of the Seller and its
assigns are adequate for realization against the collateral of the benefits of
the security, including the Related Security of such Receivable, subject to the
limitations on enforceability in (e) above;
(g)in respect of which the Related Vehicle and Proceeds Security, as against
creditors of the applicable Obligor, is a perfected, valid, subsisting and
enforceable Security Interest in the Financed Vehicle in favour of the Seller,
perfected by all necessary or appropriate filings, registrations, recordings or
other actions in each jurisdiction necessary to ensure the perfection of such
Security Interest for the term thereof and which, in respect of the Related
Vehicle Security, is subject only to Security Interests in favour of other
Persons which are subordinate in priority to the Related Vehicle Security,
Operation of Law Claims and Government and Employee Claims, and provided that,
to the knowledge of the Seller at such time, no enforcement or collection
proceedings have been commenced in respect of any such Security Interest,
Operation of Law Claim or Government and Employee Claim;
(h)for which the interest of the Seller in the Receivable and the Related
Security related thereto and the Contract giving rise thereto, as against
creditors of the Seller, is free and clear of all Security Interests and rights
of others, other than



--------------------------------------------------------------------------------



Government and Employee Claims, Operation of Law Claims, Blocked Account Claims
and those created pursuant to this Agreement;
(i)upon the purchase of an interest in such Receivable and the Related Security
in respect thereof by the Trust, the Trust will obtain good and marketable title
to the Trust's Co-Ownership Interest therein free and clear of any Security
Interest created by, or arising through, the Seller (as opposed to a Security
Interest created by, or arising through an Obligor) other than Blocked Account
Claims;
(j)the sale of which pursuant to the terms hereof does not contravene or
conflict with any law, rules or regulations applicable thereto, or require the
consent of the Obligor or any other Person;
(k)in respect of which, to the knowledge of the Seller, no enforcement action,
whether by repossession or otherwise, has been taken by any Person in respect of
the related Financed Vehicle;
(l)there is no federal, provincial or local law or ordinance under which such
Receivable or the Related Security is subject to any Taxes, nor will any payment
or remittance to be made by or on behalf of the Seller on its own behalf or on
behalf of any Obligor under this Agreement be subject to any Taxes; provided,
however, that this statement shall not extend to any Taxes payable by, or
required to be withheld by the Seller on account of Taxes payable on the income
or capital of the Trust or Taxes payable in respect of GST or PST payable by
Obligors;
(m)(i) which satisfies all applicable requirements of the Credit and Collection
Policies, (ii) other than with respect to a Rental Receivable, whose terms
require a minimum principal payment of not less than [**] plus accrued interest
and, if applicable, payment of the applicable floorplan fees or curtailment
fees, on each Curtailment Date, provided that, subject to a Special
Concentration Percentage, such minimum principal payment for a Receivable may be
less than [**] so long as it is at least [**], (iii) for which all payments
required to be made pursuant to the related Contract in connection with any
Curtailment Date extension have not been waived and have been made within [**]
of each such extension, (iv) whose terms, including the due date thereof have
not otherwise been amended or modified in any material respect, and (v) [**];
(n)which is payable on demand and which the related Contract requires repayment
on the earlier of (i) [**] following the sale of the related Financed Vehicle,
and (ii) the Curtailment Date for such Receivable;
(o)which arises from the making of a loan to finance the purchase of (i) an
automobile or light duty truck, driven or drawn by mechanical power,
manufactured primarily for use on the public streets, roads or highways, with
two axles or (ii) a Specialty Vehicle;



--------------------------------------------------------------------------------



(p)where not more than [**] of the aggregate Principal Balance of all
Receivables of the Obligor of such Receivable and its Affiliates are Defaulted
Receivables;
(q)the Obligor of which is not an Affiliate of the Seller or the Performance
Guarantor, an Excluded Obligor or a father, mother, son or daughter (or any
Affiliate thereof) of any officer or director of the Seller or its Affiliates;
(r)the Obligor of which is not, to the knowledge of the Seller, subject to any
proceedings of the type described in Sections 5.11(g) or 5.11(h);
(s)which is guaranteed by the related Obligor's parent, general partner or
owners, provided that, in the Servicer's discretion, guarantees shall not be
required from (i) public companies, (ii) private equity firms or other similar
entities, or (iii) passive partners or minority partners when an operating
partner has provided a guarantee;
(t)which is not a Specified Ineligible Receivable or an Excluded Receivable;
(u)with respect to which the Trust has not given Seller at least five (5)
Business Days’ notice that such Receivable will not be an Eligible Receivable
hereunder, provided that such designation is in good faith and based on a
reasonable business judgement by the Trust that such Receivable should not be
considered an Eligible Receivable;
(v)for which the Obligor has not "short-paid" the Receivables or paid with
non-sufficient funds;
(w)if the Receivable is an Auction Credit, then (i) the wholesale auction is not
fronting for a government or a governmental subdivision or agency, (ii) the
Servicer has received a bill of sale evidencing the transaction between the
wholesale auction and purchasing dealer, (iii) the wholesale auction has been
underwritten in accordance with the Credit and Collection Policies’ requirements
for platinum dealers, (iv) a PPSA financing statement or equivalent has been
filed against the wholesale auction, and (v) clauses (e) and (s) above shall be
deemed to be satisfied if the wholesale auction, rather than the applicable
dealer, signs the applicable Contract; and
(x)(i) except for any Contract which has been executed electronically, there is
only one original, executed copy of such Contract held by the Seller and (ii)
for any Contract which has been executed electronically, such Contact has been
executed in compliance with all applicable e-sign laws and the Seller has access
to an electronic copy of such Contract executed by all parties thereto which can
be printed and used to enforce such Contract;
"Enhancement Build Trigger" means the occurrence of either (i) as of the last
day of any calendar month, the Adjusted Net Spread for such calendar month is
less than [**], or (ii) as of the last day of any calendar month, the Payment
Rate for such calendar month shall be less than



--------------------------------------------------------------------------------



[**]; provided, that following each occurrence of an Enhancement Build Trigger,
such trigger shall remain in effect until, for three consecutive calendar
months, (i) the Adjusted Net Spread is greater than [**] and (ii) the Payment
Rate is greater than [**] (in each case, as determined at the end of each such
calendar month);
"ETA" means Part IX of the Excise Tax Act (Canada);
"Excluded Obligor" means an Obligor so designated in writing as such by the
Trust in a notice to the Seller in good faith and in the Trust's reasonable
judgment relating to credit considerations from time to time, it being
understood that from time to time such notice may be revoked by written notice
to the Seller;
"Excluded Receivable" means any Receivable that is clearly not contemplated by
this Agreement due to size, terms, ineligibility or commingling concerns. The
Trust has no ownership or other interest in any Excluded Receivables. For the
avoidance of doubt, as required by Sections 5.7(o) and 7.2(j), the Seller and
the Servicer shall maintain a complete list of Excluded Receivables at all times
and shall provide notice to the Trust promptly following any changes thereto;
"Final Termination Date" means the first Remittance Date following the
Termination Date on which the Investment is reduced to zero and all Replacement
Servicer Fees, Collection Costs, Funding Discounts, Backup Servicing Fees,
Transition Expenses, indemnified amounts and Standby Fees have been paid in
full;
"Finance Charge and Floorplan Fee Collections" means, with respect to any
Collection Period, any Collections applied by the Servicer in such Collection
Period in respect of interest and finance charges and any other amount (other
than principal) owed under a Contract;
"Financed Vehicle" means [**];
"Funding Discount" means, for each day during a Tranche Period, the amount
determined pursuant to the following formula:

TA x TR365



Where:
"TA" means the Tranche Amount outstanding on such day; and
"TR" means the Tranche Rate on such day;
"GAAP" means generally accepted accounting principles and practices in the
United States, consistently applied;



--------------------------------------------------------------------------------



"Government and Employee Claim" means, in respect of any Person, liens or deemed
trusts for taxes, assessments, employee claims or similar governmental or
employee charges or levies affecting such Person or its property and, in the
case of the Seller, incurred in the ordinary course of business that are not yet
due and payable or as to which any applicable grace period shall not have
expired, or that are being contested in good faith by proper proceedings and for
which adequate reserves have been established, but only so long as foreclosure
with respect to such a lien is not imminent and the use and value of the
property to which the Security Interest attaches is not impaired during the
pendency of such proceeding;
"Governmental Authority" means the government of any sovereign state or any
political subdivision thereof, or of any political subdivision of a political
subdivision thereof, and any entity exercising executive, legislative, judicial,
regulatory, administrative or other functions of or pertaining to government;
"Gross-up" has the meaning ascribed thereto in Section 9.5;
"Grossed-up Payment" has the meaning ascribed thereto in Section 9.5;
"GST" means all amounts payable under the ETA or pursuant to any similar value
added tax legislation in any other jurisdiction of Canada that is stated to be
harmonized with the GST, and any similar tax payable under the laws of the
Province of Quebec;
"Heavy Duty Truck" means [**];
"Increase" means an increase in the Investment pursuant to Section 2.1(b)
hereof;
"Increase Request" means the written request sent to the Trust by the Seller
pursuant to Section 2.1(b) in the form annexed hereto as Schedule "F";
"Indebtedness" means, without duplication:
(a)indebtedness for borrowed money (including, without limitation, amounts
payable to Affiliates);
(b)obligations evidenced by bonds, debentures, notes or other similar
instruments;
(c)the redemption price of any redeemable preference shares;
(d)obligations in respect of letters of credit or similar instruments issued or
accepted by any bank or other institution; and
(e)obligations under direct or indirect guarantees in respect of, and
obligations (contingent or otherwise) to purchase or otherwise acquire, or
otherwise to assure a creditor against loss in respect of, indebtedness or
obligations of others of the kinds referred to in clauses (a) through (d) above;



--------------------------------------------------------------------------------



provided, however, that "Indebtedness" shall not include obligations both (A)
classified as accounts payable or accrued liabilities under GAAP and (B)
incurred in the ordinary course of business;
"Indemnified Amounts" has the meaning ascribed thereto in Section 9.1;
"Indemnified Parties" has the meaning ascribed thereto in Section 9.1;
"Initial Closing Date" means February 8, 2010;
"Insurance Policies" means any comprehensive, collision, fire, theft or other
insurance policy maintained by an Obligor with respect to one or more Financed
Vehicles which is in an amount not less than 50% of the market value of such
Financed Vehicles and in which the Seller or the Servicer is or is required to
be named as loss payee;
"Investment" means, with respect to the Trust, the aggregate of the amounts paid
to the Seller in respect of Cash Payments pursuant to this Agreement, reduced
from time to time by amounts actually distributed and applied on account of such
Investment pursuant to Article 2; provided, that if such Investment shall have
been reduced by any distribution and thereafter all or a portion of such
distribution is rescinded or must otherwise be returned for any reason, such
Investment shall be increased by the amount of such rescinded or returned
distribution, as though it had not been made;
"KAR Credit Facility" means that certain Amended and Restated Credit Agreement,
originally dated as of March 11, 2014, as amended by the Incremental Commitment
Agreement and First Amendment dated as of March 9, 2016, as amended by the
Incremental Commitment Agreement and Second Amendment dated as of May 31, 2017,
as amended by the Third Amendment dated as of September 19, 2019, as amended by
the Fourth Amendment dated as of May 29, 2020 and amended by the Fifth Amendment
dated as of September 2, 2020, by and among KAR, as borrower, JPMorgan Chase
Bank, N.A., as administrative agent, and the other lenders and agents party
thereto, as the same may be amended, supplemented, restated or otherwise
modified from time to time;
"KAR Financial Covenant" means the financial covenant regarding KAR's maximum
consolidated senior secured leverage ratio as set forth in Section 8.1 of the
KAR Credit Facility. Such covenant (including all defined terms incorporated
therein) will survive the termination of the KAR Credit Facility and can only be
amended, modified, added or terminated from time to time with the prior written
consent of the Trust; provided, however, that as long as KAR's senior secured
debt shall be rated at least "BBB- (stable)" by Standard & Poor's and at least
"Baa3 (stable)" by Moody's, the financial covenant will conform with the
financial covenants required by KAR's Credit Facility or any replacement
facility without the consent of the Trust;
"KAR Financial Covenant Event" means any breach of the KAR Financial Covenant;
"KAR Financial Covenant Termination Event" means, following the occurrence of a
KAR Financial Covenant Event, the earliest to occur of (i) if a Trust Notice
Event has occurred, 120



--------------------------------------------------------------------------------



days following the occurrence of such Trust Notice Event, (ii) any KAR
Restricted Amendment, and (iii) the occurrence of a Trust Notice Event resulting
in the KAR Credit Facility being accelerated;
"KAR Restricted Amendment" means any action under or amendment to the KAR Credit
Facility which, in the sole and absolute discretion of the Trust, results in or
may result in (i) an acceleration (in whole or in part) of principal or interest
or the amount of principal or interest due under the KAR Credit Facility, (ii)
the pledge of any additional collateral by the Seller under the KAR Credit
Facility other than newly acquired collateral of the same type already pledged
thereunder (e.g., a newly-acquired additional trademark is pledged where all
trademarks of the relevant entity had previously been pledged), or (iii) any
amendment to any provisions or the addition of any provision to the KAR Credit
Facility regarding the Seller or its assets;
Legal Final Maturity Date" means the first Settlement Date on or after the date
that is two years after the Termination Date;
"Loss Percentage" means, on any Settlement Date, the greatest of [**];
"Loss Reserve" means, for any date, an amount equal to the product of [**];
"Lot Check" means, with respect to an Obligor, a physical inspection of such
Obligor's Financed Vehicles and which may include a review of such Obligor's
books and records related thereto;
"Marine Craft" means [**];
"Material Adverse Effect" means any effect upon the business, operations,
property or financial condition of the Seller or the Servicer, as applicable,
which materially adversely affects (i) the interest of the Trust in the Pool
Assets, (ii) the collectability or credit quality of a Receivable forming part
of the Pool Assets, (iii) the legality, validity or enforceability of
Receivables, (iv) the Related Security or (v) the Seller or Servicer's, as
applicable, ability to perform its obligations hereunder;
"Moody's" means Moody's Investor Services, Inc. and its successors;
"Motorcycle" means [**];
"Net Cash Payment" means, with respect to the Purchase the amount set forth in
the Purchase Request as the "Net Cash Payment" and, in respect of each Increase,
the amount set forth in the related Increase Request as the "Net Cash Payment";
"Net Receivables Pool Balance" means, at any time, the amount determined
pursuant to the calculation in Schedule "H";
"Net Spread" means, in respect of a Collection Period, the annualized percentage
equivalent of a fraction, the numerator of which is the excess of (x) all
Finance Charge and Floorplan Fee Collections received and applied during such
Collection Period over (y) the sum of, without duplication, (i) the Carry Costs
for such Collection Period, plus (ii) the aggregate amount of non-



--------------------------------------------------------------------------------



cash adjustments that reduced the Principal Balance of any Pool Receivable
during such Collection Period (but excluding any Receivable that was included in
the calculation of Net Spread pursuant to clause (y)(ii) above in any previous
Collection Period); and the denominator of which is the average Pool Balance
during such Collection Period;
"New Car" means a "new motor vehicle" within the meaning of Regulation 333/08
under the Motor Vehicle Dealer Act, 2002 (Ontario);
"Normal Concentration Percentage" for any Obligor (other than Obligors subject
to Special Concentration Percentages) means at any time, [**];
"Notes" means the short-term debt obligations issued by the Trust in connection
with the transactions contemplated hereby;
"Notional Servicer Fee" means, for any Collection Period, an amount equal to
[**] times the average aggregate net book value of all Pool Receivables
outstanding during such Collection Period;
"Obligor" means any Person who is obligated to make payment on a Receivable
including any co-signer or guarantor;
"Operation of Law Claim" means any mechanic's lien, supplier's lien,
materialman's lien, landlord's lien or similar lien arising and having priority
governed by operation of law but not including any Security Interest arising
pursuant to a written security agreement and which can only be perfected
pursuant to the provisions of a PPSA;
"Paydown Date" means any day prior to the occurrence of a Trigger Date on which:
(a)the Servicer has failed to deliver a Servicer Report or a Portfolio
Certificate in accordance with the terms hereof;
(b)any of the statements contained in Section 3.2(b) are not satisfied and have
not been waived by the Trust; or
(c)the Trust's Share is greater than 100%;
"Payment Rate" means the ratio (expressed as a percentage and rounded upward to
the nearest 1/100th of 1%) computed as of the last day of each Collection Period
by dividing [**];
"Person" means an individual, partnership, corporation, limited liability
company, trust, joint venture, unincorporated organization, association, board
or body established by statute, government (or any agency or political
subdivision thereof) or other entity;
"Pool Assets" means each Pool Receivable and the Related Security with respect
thereto;
"Pool Balance" means, on a particular date, the aggregate Principal Balance of
the Receivables Pool on that date;



--------------------------------------------------------------------------------



"Pool Receivable" means any Receivable forming part of the Receivables Pool;
"Portfolio Certificate" means a certificate substantially in the form of
Schedule "D" thereto;
"PPSA" means the Personal Property Security Act (Ontario) and the comparable
legislation of any other province or territory of Canada;
"Prime Rate" means, at any time and from time to time, the fluctuating annual
interest rate most recently established by Bank of Montreal which it refers to
as its "prime rate";
"Principal Balance" means, with respect to any Receivable, the then unpaid
principal amount of all advances or loans made to the related Obligor pursuant
to the related Contract by the Seller, to the extent that [**];
"Program Fee Side Letter" means the letter agreement between the Seller and the
Securitization Agent dated September 30, 2020 as the same may be amended, varied
or replaced from time to time;
"Program Limit" means $175 million or such greater amount as the Seller and the
Trust may agree upon in writing;
"PST" means amounts payable under a statute of any province or territory in
Canada imposing a single stage retail sales tax;
"Purchase" means the purchase of the Trust's Co-Ownership Interest effected
pursuant to Section 2.2(a);
"Purchase Price" means the sum of the Cash Payments and the Deferred Purchase
Price;
"Purchase Request" means the written request sent to the Trust by the Seller
pursuant to Section 2.1 in form annexed hereto as Schedule "A";
"Quebec Assignment" means the form of assignment attached hereto as Schedule
"G";
"Receivable" means any right to payment from an Obligor arising under a
Contract, whether such indebtedness or other obligations constitute accounts,
chattel paper, instruments or general intangibles, arising from the providing of
financing and other services by the Seller to (i) new, used and wholesale
automobile, light truck or other Specialty Vehicle dealers or (ii) wholesale
auctions under an Auction Credit, and includes the right to payment of any
interest or finance charges and other obligations of such Obligor with respect
thereto;
"Receivables Pool" means all present Receivables (other than Excluded
Receivables) and all future Receivables (other than Excluded Receivables) and
all Related Security with respect to such Receivables; provided that the
Receivables Pool shall not include any such interests (other than proceeds of
such interests) created after the Final Termination Date;



--------------------------------------------------------------------------------



"Records" means all contracts, books, records, microfiche and other documents
and information (including computer programmes, tapes, diskettes, data
processing software and related property and rights) maintained by or on behalf
of the Seller evidencing or otherwise relating to any Pool Receivables,
including the Contracts related thereto, or relating to any of the related
Financed Vehicles, Obligors, Related Security, Collections or the Deposit
Accounts and shall include all such records, information and material maintained
or required to be maintained by the Servicer in respect thereof but excluding
for greater certainty the financial statements of the Seller and its Affiliates;
"Recreational Vehicle" means [**];
"Register" has the meaning ascribed thereto in Section 10.14;
"Related Security" means, with respect to any Receivable:
(a)the Related Vehicle and Proceeds Security;
(b)all of the Seller's interest in all warranties, indemnities, service
obligations and other contract rights issued or granted by, or otherwise
existing under applicable law against, the Obligor or the manufacturer in
respect of the related Financed Vehicle;
(c)all guarantees and Security Interests (other than the Related Vehicle and
Proceeds Security) from time to time, if any, purporting to secure payment of
such Receivable, whether pursuant to the Contract related to such Receivable, or
otherwise, together with all financing statements or other instruments
describing any collateral securing such Receivable, and including all Security
Interests (other than the Related Vehicle and Proceeds Security) granted by any
Person (whether or not the primary Obligor on such Receivable) under or in
connection therewith and purporting to secure payment of such Receivable;
(d)all Records relating to such Receivable, including all original Contracts;
(e)all service contracts and other contracts and agreements relating to such
Receivable; and
(f)all proceeds of or relating to any of the foregoing, including proceeds of or
relating to the Receivable;
"Related Vehicle and Proceeds Security" means with respect to any Receivable,
the Seller's Security Interest in the related Financed Vehicle, and all proceeds
thereof including proceeds of Insurance Policies;
"Related Vehicle Security" means with respect to any Receivable, the Seller's
Security Interest in the related Financed Vehicle excluding all proceeds thereof
but including proceeds of Insurance Policies;



--------------------------------------------------------------------------------



"Remittance Date" means Tuesday of each week or, if Tuesday is not a Business
Day, the next Business Day, or any other Business Day agreed to by the Servicer
and the Securitization Agent; provided that, after the Termination Date, the
Trust may designate additional Business Days as Remittance Dates in its
discretion;
"Rental Receivable" means a Receivable which satisfies all the requirements of
the definition of Eligible Receivable except [**], provided [**], (ii) such
Receivable must have a current maturity of [**], (iii) the terms of the related
Contract as they apply to such Receivable require [**], (iv) the Obligor thereof
must be otherwise current on its obligations under the related Contract, (v) if
applicable, [**];
"Replacement Servicer" means, at any time following a Servicer Transfer, the
Person whom the Trust designates from time to time by written notice given to
the Seller in accordance with Section 5.13 as the Replacement Servicer;
"Replacement Servicer Fee" means, in respect of any Collection Period, if the
Backup Servicer is the Replacement Servicer, the amount referred to in the
Backup Servicing Agreement or Backup Servicing Fee Letter, and if a Person other
than the Seller, an Affiliate of the Seller or the Backup Servicer is the
Replacement Servicer, the actual fee payable to such Person, calculated and
payable monthly based on the aggregate net book value of all Pool Receivables
outstanding as at each Settlement Date;
"Reporting Date" means, in respect of a Collection Period, the 15th day of the
following calendar month or, if such day is not a Business Day, the next
following Business Day;
"Required Enhancement Percentage" means [**] or such lesser percentage agreed to
by the Trust; provided, that following each occurrence of an Enhancement Build
Trigger, any lesser percentage shall automatically increase to [**] until the
Trust agrees to a lesser percentage;
"Salvage Vehicle" means any vehicles provided that such vehicle [**]. For
purposes of the Net Receivables Pool Balance calculation, the value of
Receivables that are originated for the purpose of financing Salvage Vehicles is
limited to [**];
"Securitization Agent" means BMONB, in its capacity as securitization agent of
the Trust;
"Security Interest" means a lien, security interest, hypothec, title retention
agreement, pledge, assignment (whether or not by way of security), charge,
encumbrance, mortgage, right of set-off, lease or other right or claim of any
Person;
"Seller's Retained Interest" has the meaning ascribed thereto in Section 2.3;
"Seller's Share" means 100% minus the Trust's Share;
"Servicer" means the Person designated as the Servicer for the time being
pursuant to Sections 5.1 and 5.13 which shall be the Seller initially and, after
a Servicer Transfer, means any Replacement Servicer (including, for greater
certainty, the Backup Servicer to the extent it is the Replacement Servicer);



--------------------------------------------------------------------------------



"Servicer Report" means a report substantially in the form of Schedule "C";
"Servicer Termination Event" has the meaning ascribed thereto in Section 5.11;
"Servicer Transfer" has the meaning ascribed thereto in Section 5.12;
"Settlement Date" means, in respect of a Collection Period, the last day of the
Collection Period;
"Special Concentration Percentage" means, as a percentage of the aggregate
Eligible Receivables [**] at such time, without duplication:
i.[**];
ii.[**];
iii.[**];
iv.[**];
v.[**];
vi.[**];
vii.[**];
viii.[**];
ix.[**]; and
x.[**];
"Special Obligors" means any Obligors, together with their Affiliates,
identified as a "Special Obligor" on the most recent Servicer Report by the
Servicer;
"Specialty Vehicles" means [**];
"Specified Ineligible Receivable" means any Pool Receivable that the Servicer
has identified as a "Specified Ineligible Receivable" pursuant to Section 2.16;
"Standard & Poor's" means Standard & Poor's Rating Service, a division of The
McGraw Hill Companies Inc., and its successors;
"Standby Fee" has the meaning ascribed thereto in the Program Fee Side Letter;
"Tangible Net Worth" means, with respect to any Person, the net worth of such
Person calculated in accordance with GAAP after subtracting therefrom the
aggregate amount of such Person's intangible assets, including, without
limitation, goodwill, franchises, licenses, patents, trademarks, tradenames,
copyrights, service marks and brand names and capitalized software;



--------------------------------------------------------------------------------



"Tax" means any withholding, stamp, general corporation, property, capital,
large corporations, excise, GST, PST, sales or other tax or any fee, levy,
assessment or other governmental charge, including any related penalties or
interest (excluding any tax imposed upon the Trust with respect to its income);
"Tax Credit" has the meaning ascribed thereto in Section 9.5;
"Termination Date" means the earlier of:
(a)the Trigger Date;
(b)January 31, 2024, which date may be extended by notice from the Trust to the
Seller upon agreement to such extension by the Seller and the Trust; and
(c)the date the Seller designates as the Termination Date upon 30 days' notice
to the Trust;
"Three-Month CDOR" means, on any day and for any Tranche Period, the annual rate
of interest equal to the average discount rate (rounded upwards, if necessary,
to the nearest 0.00001%) of 3-month Canadian dollar bankers' acceptances as
displayed on the "Bloomberg Screen CDOR Page" as at approximately 10:00 a.m.
(Toronto time) on the first day of such applicable Tranche Period (or, if such
day is not a Business Day, on the preceding Business Day), provided, however,
that if such rate does not appear on the Bloomberg Screen CDOR Page on such day
as contemplated, then the CDOR rate on such day shall be calculated as the
average of the rates for such period applicable to Canadian dollar bankers'
acceptances quoted by the banks listed on Schedule I of the Bank Act (Canada) as
at approximately 10:00 a.m. (Toronto time) on such day (or, if such day is not a
Business Day, on the preceding Business Day).
If the Securitization Agent has determined that Three-Month CDOR has been
discontinued and an alternative reference rate has been selected by a central
bank, reserve bank, monetary authority or any similar institution (including any
committee or working group thereof), or identified through any other applicable
regulatory authority or legislative action or guidance, that is consistent with
accepted market practice, the Securitization Agent will use such alternative
rate as a substitute for Three-Month CDOR for each future interest determination
date. As part of such substitution, the Securitization Agent will make such
adjustments to such alternative rate or the spread thereon, as well as the
business day convention, determination dates and related provisions and
definitions, in each case that are consistent with accepted market practice or
applicable regulatory or legislative action or guidance for the use of such
alternative rate for debt obligations such as the Notes, as determined by the
Securitization Agent.
If, with respect to any Tranche Period, the Securitization Agent determines that
Three-Month CDOR has been discontinued, but there is no clear market consensus
as to whether any rate has replaced Three-Month CDOR in customary market usage,
the Securitization Agent may, in its reasonable discretion, determine the
alternative rate and make any adjustments thereon, which determinations will be
binding on the parties hereto, and use such alternative rate as a substitute for
Three-Month CDOR for the current interest determination date and for each future
interest



--------------------------------------------------------------------------------



determination date; provided that such alternative rate shall be consistent with
the alternative rates that the Securitization Agent determines for other
transactions where the Securitization Agent is required to determine an
alternative rate.
If Three-Month CDOR with respect to a Tranche Period is not determined pursuant
to the above and no alternative reference rate has been selected, Three-Month
CDOR with respect to such Tranche Period will be fixed at a rate equal to
Three-Month CDOR with respect to the last Tranche Period on which Three-Month
CDOR was determined pursuant to the above.
Notwithstanding the foregoing, in no event shall Three-Month CDOR be less than
[**];
"Tractor" means [**];
"Tranche Amount" means, on any date, the principal amount of Notes outstanding
on such date;
"Tranche Period" means the period beginning on a Remittance Date and ending on
the day immediately prior to the next occurring Remittance Date; provided that
the first Tranche Period shall be the period beginning on the date of the
Purchase and ending on the day immediately prior to the first Remittance Date;
"Tranche Rate" means (a) at any time prior to the occurrence of a Trigger Event,
[**], and (b) at any time on or after the occurrence of a Trigger Event, [**];
"Transition Expenses" means all reasonable costs and expenses (including
reasonable legal fees) incurred by the Backup Servicer in connection with
transferring servicing obligations under this Agreement, which shall not exceed
the cap established in the Backup Servicing Agreement or the Backup Servicing
Fee Letter;
"Trigger Date" means the day that, in accordance with Section 6.2, is declared
as, or automatically becomes, the Trigger Date;
"Trigger Event" has the meaning ascribed thereto in Section 6.1;
"Trust Notice Event" means, following the occurrence of a KAR Financial Covenant
Event, the Trust has provided the Seller with written notice of the Trust's
declaration of a KAR Financial Covenant Termination Event;
"Trust's Co-Ownership Interest" has the meaning ascribed thereto in Section 2.3;
"Trust's Share" means on any Business Day before the Termination Date, the
percentage computed as:

I + DP + LRNRPB






--------------------------------------------------------------------------------



where:

I=
the Investment at the time of computation, reduced by the aggregate amount
deposited in the Collection Account on (i) with respect to any Servicer Report,
the last Business Day of the immediately prior Collection Period, or (ii) with
respect to any Portfolio Certificate, the last Business Day of the prior
calendar week, provided that in the case of each of (i) and (ii) above, an equal
amount is wired to the Trust on the immediately following Remittance Date to pay
down the Investment,
DP=the aggregate unfulfilled purchase amounts of the Trust at such time,LR=the
Loss Reserve at the time of computation,NRPB=the Net Receivables Pool Balance at
the time of computation,



and, on any Business Day on or after the Termination Date, the Trust's Share
calculated as of the last Business Day prior to the Termination Date; and
"USA PATRIOT ACT" means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, as
amended.
1.2Headings
The division of this Agreement into Articles, Sections, Schedules and other
subdivisions, the provision of a table of contents and the insertion of headings
are for convenience of reference only and shall not affect the construction or
interpretation of this Agreement. The terms "this Agreement", "hereof",
"hereunder" and similar expressions refer to this Agreement and not to any
particular Article, Section, Schedule or other portion hereof and include the
recitals and any agreement supplemental hereto. Unless something in the subject
matter or context is inconsistent therewith, references herein to particular
Articles, Sections and Schedules are to the particular Articles, Sections and
Schedules of this Agreement.
1.3Number, Gender, Etc.
Words importing the singular number shall include the plural and vice versa;
words importing gender shall include all genders. Any use of the term
"including" in this Agreement shall be read as, and shall mean, "including,
without limitation".
1.4Non-Business Days
Whenever any payment to be made hereunder shall be stated to be due or any
action to be taken hereunder shall be stated to be required to be taken on a day
other than a Business Day, unless



--------------------------------------------------------------------------------



otherwise specifically provided for herein, such payment shall be made or such
action shall be taken on the next succeeding Business Day.
1.5Governing Law
This Agreement shall be governed by and construed in accordance with the laws of
the Province of Ontario and the federal laws of Canada applicable therein. Each
of the parties hereto hereby attorns to the non-exclusive jurisdiction of the
courts of the Province of Ontario.
1.6References to Statutes
All references herein to any statute or any provision thereof shall, unless
otherwise specified herein, mean such statute or provision as the same may be
amended, re-enacted or replaced from time to time.
1.7Severability
In the event that one or more of the provisions contained in this Agreement
shall be invalid, illegal or unenforceable in any respect under any applicable
law, the validity, legality or enforceability of the remaining provisions hereof
shall not be affected or impaired thereby. Each of the provisions of this
Agreement is hereby declared to be separate and distinct.
1.8Currency
All amounts expressed herein in terms of money refer to lawful currency of
Canada and all payments to be made hereunder shall be made in such currency.
1.9Schedules
The following Schedules annexed hereto are incorporated herein by reference and
are deemed to be part hereof:



--------------------------------------------------------------------------------



Schedule "A"
-Form of Purchase Request
Schedule "B"
-Location of Records
Schedule "C"
-Form of Servicer Report
Schedule "D"
-Form of Portfolio Certificate
Schedule "E"
-Deposit Accounts
Schedule "F"
-Form of Increase Request
Schedule "G"
-Form of Quebec Assignment
Schedule "H"
-Net Receivables Pool Balance Calculation


ARTICLE 2
PURCHASES AND INCREASES
2.1Purchase Request and Increase
(a)At any time on or after February 8, 2010 and on or prior to February 15,
2010, the Seller may, by delivery of an appropriately completed Purchase Request
to the Trust, request the Trust to purchase an undivided co-ownership interest
in the Receivables Pool from the Seller. The Purchase Request shall specify (i)
the amount of the Cash Payments to be paid to the Seller (which shall not be
less than $30,000,000 and shall be an integral multiple of $100,000) and the Net
Cash Payment to be paid to the Seller, and (ii) the date of such Purchase.
(b)From time to time after the initial Purchase hereunder up to the Termination
Date, the Seller may, by delivery of an appropriately completed Increase Request
delivered to the Trust at least one Business Day prior to the date of the
proposed Increase, request the Trust to increase the Investment and the amount
of its undivided co-ownership interest in the Receivables Pool. The Increase
Request shall specify, (i) the amount of the Cash Payment and the Net Cash
Payment to be paid to the Seller, (ii) the date of such Increase (which shall be
a Remittance Date), and (iii) the account number of the Seller into which the
Net Cash Payment should be deposited.
(c)Notwithstanding the foregoing, the Trust may, in its sole discretion by
written notice to the Seller and the Servicer by 5:00 p.m. on the date of
receipt of an Increase Request, elect to fund any requested Increase no later
than the [**] day following the Seller's delivery of an Increase Request (the
"Deferred Increase Date"), rather than on the requested Increase date. In the
event that the Trust so elects to defer funding an Increase, subject to the
adjustment of the Investment for



--------------------------------------------------------------------------------



certain purposes as described in Section 2.1(d), the Trust shall be obligated to
fund such Increase no later than such Deferred Increase Date so long as all
applicable conditions precedent to such Increase pursuant to Section 3.2 were
satisfied on the related requested Increase date (regardless of whether such
conditions precedent to funding are not satisfied thereafter or on the Deferred
Increase Date). The Trust may (in its sole discretion) fund such Increase on any
Business Day prior to such Deferred Increase Date. Subject to any adjustment of
the Cash Payment payable as described in Section 2.1(d), the Seller shall be
obligated to accept the proceeds of any such Increase on the date funded by the
Trust.
(d)Future Increase Requests and reports shall be calculated on a pro forma basis
including any unfulfilled Increases in the calculation of the Investment (e.g.,
the calculation of the Trust's Share shall include such unfulfilled Increases).
For the avoidance of doubt, any payments required by clause (c) of the
definition of Paydown Date shall be satisfied first by reducing the current
balance of any unfulfilled Increases to zero before allocating the Trust's Share
of Collections to the Trust. In addition, no unfulfilled Increase shall accrue
Funding Discount or be included in the calculation of fees hereunder until
funded.
2.2Purchase and Sale
(a)If the conditions precedent in Section 3.1 (in the case of the Purchase
hereunder) and Section 3.2 are satisfied or have not been satisfied but have
been waived by the Trust, on the date specified in the Purchase Request, the
Seller shall sell, assign and transfer to the Trust, and the Trust shall
purchase, an undivided co-ownership interest in the Receivables Pool, having the
terms and attributes and conferring upon the Trust the entitlements and property
rights set out in Section 2.3, for the Purchase Price applicable to the
Purchase, and the Trust shall deposit the applicable Cash Deposit Amount into
the Cash Reserve Account and pay to the Seller the Net Cash Payment in respect
thereof on the date of such Purchase. Upon the making of such payment and
deposit, all of the Seller's right, title and interest in and to an undivided
co-ownership interest in the Receivables Pool shall be sold, assigned and
transferred to the Trust on a fully serviced basis without recourse (except as
provided by this Agreement), without the need of any formality or other
instrument of assignment.
(b)If the conditions precedent in Section 3.2 are satisfied or have not been
satisfied but have been waived by the Trust, on the date specified in an
Increase Request, the Seller shall sell, assign and transfer to the Trust, and
the Trust shall purchase, an additional undivided co-ownership interest in the
Receivables Pool, having the terms and attributes and conferring upon the Trust
the entitlements and property rights set out in Section 2.3, for the additional
Purchase Price applicable to the Increase, and the Trust shall deposit the
applicable Cash Deposit Amount into the Cash Reserve Account and pay to the
Seller the Net Cash Payment in respect



--------------------------------------------------------------------------------



thereof on the date of such Increase and thereafter the Investment shall be
increased by the amount of the Cash Payment and the Trust's Share shall be
calculated based on such increased Investment. Upon the making of such payment
and deposit pursuant to the Increase Request, an additional interest in the
Receivables Pool shall be sold, assigned and transferred to the Trust on a fully
serviced basis without recourse (except as provided by this Agreement), without
the need of any formality or other instrument of assignment, such that the
Trust's Share shall be calculated based on such increased Investment.
(c)In addition to Sections 2.2(a) and 2.2(b), but subject to the last sentence
of this Section 2.2(c), the Seller shall, on the date hereof, execute and
deliver to the Trust the Quebec Assignment. For greater certainty, to the extent
there is any conflict or inconsistency between this Agreement and the Quebec
Assignment, the Quebec Assignment shall govern.
2.3Ownership Interests
The undivided co-ownership interests in the Receivables Pool to be conveyed to
and owned by the Trust pursuant to the terms hereof shall constitute and
comprise property interests in the Receivables Pool that shall entitle the Trust
to receive amounts from the Trust's Share of Collections from Receivables and
other amounts constituting the Receivables Pool in the amounts, at the times and
on the terms and conditions herein provided. Such undivided co-ownership
interest is not intended and shall not be construed as merely a contractual or
personal right against the Seller but rather as an interest in rem. The
undivided co-ownership interest in the Receivables Pool acquired by the Trust by
way of the Purchase and any Increases in accordance with Section 2.1 are
collectively referred to herein as the "Trust's Co- Ownership Interest." The
undivided ownership interest in the Receivables Pool not constituting the
Trust's Co-Ownership Interest shall be retained by the Seller and shall
constitute and comprise property interests in the Receivables Pool that shall
entitle the Seller to receive amounts from the Seller's Share of Collections
from Receivables and other amounts constituting the Receivables Pool in the
amounts, at the times and on the terms and conditions herein provided. Such
undivided ownership interest in the Receivables Pool not constituting the
Trust's Co-Ownership Interest is referred to herein as the "Seller's Retained
Interest". The Seller and Trust shall hold the Seller's Retained Interest and
Trust's Co-Ownership Interest, respectively, as tenants in common.
2.4Transfer From Deposit Accounts to Collection Account
On each Business Day, all amounts on deposit in each Deposit Account shall be
transferred by the Servicer from such Deposit Account to the Collection Account.
2.5Allocations of Seller's Share of Collections Before the Termination Date
The Seller hereby authorizes and directs the Servicer, on each Business Day
which is prior to the occurrence of the Termination Date, to allocate from the
Seller's Share of Collections for such day, the following amounts in the
following order:



--------------------------------------------------------------------------------



(a)to the Replacement Servicer, an amount equal to the Seller's Share of the sum
of any Replacement Servicer Fee and any Collection Costs, and any arrears
thereof, and to the Backup Servicer, the Seller's Share of any Backup Servicing
Fees and Transition Expenses, and any arrears thereof;
(b)in respect of the Cash Reserve Account, the amount, if any, by which the
balance on deposit in the Cash Reserve Account is less than the Cash Reserve
Required Amount; and
(c)as to any remaining balance (i) to the extent any Enhancement Build Trigger
is in effect, then either, as specified by the Seller or the Servicer, (x) to be
retained in the Deposit Accounts or Collection Account until the following
Business Day for allocation pursuant to Section 2.5 or 2.8, as applicable, on
such following Business Day, (y) to repay the Investment pursuant to Section
2.13, or (z) to the Seller on account of the Seller’s Retained Interest to
originate Eligible Receivables (provided that the amount paid to the Seller
under this clause (z) shall not exceed [**] of the par amount of such originated
Eligible Receivables), or (ii) if no Enhancement Build Trigger is in effect, to
be allocated to the Seller on account of the Seller’s Retained Interest.
2.6Allocation of Trust's Share of Collections Before the Termination Date
The Trust hereby authorizes and directs the Servicer, on each Business Day which
is prior to the occurrence of the Termination Date, to allocate from the Trust's
Share of Collections for such day and from amounts available in the Cash Reserve
Account pursuant to Section 2.14, the following amounts in the following order
of priority:
(a)to the Replacement Servicer, an amount equal to the Trust's Share of the sum
of any Replacement Servicer Fee and any Collection Costs, and any arrears
thereof, and to the Backup Servicer, the Trust's Share of the Backup Servicing
Fees and Transition Expenses, and any arrears thereof;
(b)to the Trust, an amount equal to the sum of the Funding Discount and the
Standby Fees accrued through such day;
(c)into the Cash Reserve Account, the amount, if any (after giving effect to
Section 2.5(b)), by which the balance on deposit in the Cash Reserve Account is
less than the Cash Reserve Required Amount;
(d)to the Trust, if a voluntary paydown of the Investment is being made, for
application in reduction of the Investment in accordance with Section 2.13;
(e)to the Trust, subject to Section 2.1(d), if such Business Day is a Paydown
Date, an amount up to the amount of the Investment for application in reduction
of the Investment; provided that if a Paydown Date has occurred pursuant to
clause (c) of the definition of Paydown Date, the amount to be applied in
reduction of the



--------------------------------------------------------------------------------



Investment shall only be the amount (subject to such amounts being in integral
multiples of $100,000) necessary to cause the Trust's Share to be reduced to an
amount equal to or less than 100%;
(f)to the relevant Indemnified Party, an amount equal to the aggregate amounts
owed to such Indemnified Party pursuant to Sections 9.1 or 9.4 that remain
unpaid;
(g)to the Trust, any other amounts owing to the Trust hereunder; and
(h)as to any remaining balance (i) to the extent any Enhancement Build Trigger
is in effect, then either, as specified by the Seller or the Servicer, (x) to be
retained in the Deposit Accounts or Collection Account until the following
Business Day for allocation pursuant to Section 2.6 or 2.9, as applicable, on
such following Business Day, (y) to be allocated to repay the Investment
pursuant to Section 2.13, or (z) to be allocated to the Seller on account of
Deferred Purchase Price to originate Eligible Receivables (provided that the
amount allocated to the Seller under this clause (z) shall not exceed [**] of
the par amount of such Eligible Receivables), or (ii) if no Enhancement Build
Trigger is in effect, to be allocated to the Seller on account of Deferred
Purchase Price, but only to the extent no Paydown Date exists or would result
from such allocation.
2.7Payments from Collection Account
Amounts on deposit in the Collection Account deposited pursuant to Section 2.4
shall be paid out and applied by the Servicer as follows:
(a)amounts allocated for the benefit of the Replacement Servicer and Backup
Servicer pursuant to Sections 2.5(a) and 2.6(a) shall be paid to the Replacement
Servicer and Backup Servicer, as applicable, when due and payable;
(b)amounts allocated pursuant to Sections 2.5(b) and 2.6(c) shall be deposited
to the Cash Reserve Account;
(c)amounts allocated pursuant to (i) Section 2.6(b) shall be paid to the Trust
on each Remittance Date and (ii) Section 2.6(g) shall be paid to the Trust on
the second Remittance Date of each month;
(d)amounts allocated pursuant to Sections 2.5(c)(i)(y), 2.6(d), 2.6(e) and
2.6(h)(i)(y) shall be paid to the Trust on each Remittance Date and the
Investment shall be reduced by the amounts distributed and applied pursuant to
such Sections;
(e)amounts allocated for the benefit of an Indemnified Party pursuant to Section
2.6(f) shall be paid when due and payable to such Indemnified Party or as such
Indemnified Party may otherwise direct; and
(f)amounts allocated pursuant to Section 2.5(c)(ii) shall be paid to the Seller
in respect of the Seller's Retained Interest on each Business Day and amounts



--------------------------------------------------------------------------------



allocated pursuant to Section 2.6(h)(ii) shall be paid to the Seller in respect
of Deferred Purchase Price on each Business Day.
For greater certainty, priority shall be determined by the priority of
allocations under Sections 2.5 and 2.6 and not by the order in which payments
and deposits are referred to in this Section 2.7.
2.8Allocation and Payment of Seller's Share of Collections After a Termination
Date
The Seller hereby authorizes and directs the Servicer, on each Business Day on
or after the occurrence of a Termination Date, to allocate from the Seller's
Share of Collections for such day, the following amounts in the following order:
(a)to the Replacement Servicer, an amount equal to the Seller's Share of the sum
of any Replacement Servicer Fee and any Collection Costs, and any arrears
thereof, and to the Backup Servicer, the Seller's Share of any Backup Servicing
Fees and Transition Expenses, and any arrears thereof;
(b)to the relevant Indemnified Party, an amount equal to the aggregate amounts
owed to such Indemnified Party pursuant to Sections 9.1 or 9.4 that remain
unpaid; and
(c)to the Seller, the balance on account of the Seller's Retained Interest.
2.9Allocation of Trust's Share of Collections After a Termination Date
The Trust hereby authorizes and directs the Servicer, on each Business Day which
is on or after the Termination Date, to allocate from the Trust's Share of
Collections for such day and amounts available in the Cash Reserve Account
pursuant to Section 2.14, the following amounts in the following order of
priority:
(a)to the Replacement Servicer, an amount equal to the Trust's Share of the sum
of any Replacement Servicer Fee and any Collection Costs, and any arrears
thereof, and to the Backup Servicer, the Trust's Share of the Backup Servicing
Fees and Transition Expenses, and any arrears thereof;
(b)to the Trust, an amount equal to the Funding Discount accrued through such
day;
(c)to the Trust, an amount equal to the Investment;
(d)to the extent the amounts payable under Section 2.8(b) have not been
satisfied in full, to the relevant Indemnified Party, an amount equal to the
aggregate amounts owed to such Indemnified Party pursuant to Sections 9.1 or 9.4
that remain unpaid;
(e)to the Trust, any other amounts owing to the Trust hereunder; and
(f)to the Seller, the balance, as Deferred Purchase Price.



--------------------------------------------------------------------------------



2.10Payments from Collection Account After a Termination Date
Amounts on deposit in the Collection Account deposited pursuant to Section 2.4
shall be paid out and applied by the Trust as follows:
(a)amounts held on deposit for the benefit of the Replacement Servicer pursuant
to Sections 2.8(a) and 2.9(a) shall be paid to the Replacement Servicer when due
and payable;
(b)amounts held on deposit for the benefit of the Backup Servicer pursuant to
Sections 2.8(a) and 2.9(a) shall be paid to the Backup Servicer when due and
payable;
(c)amounts held on deposit for the benefit of an Indemnified Party pursuant to
Sections 2.8(b) and 2.9(d) shall be paid to such Indemnified Party or as such
Indemnified Party may otherwise direct, when due and payable;
(d)amounts allocated pursuant to Sections 2.9(b) and 2.9(e) shall be paid to the
Trust on such dates as the Trust may determine;
(e)amounts allocated pursuant to Section 2.9(c) shall be paid to the Trust on
each Remittance Date and the Investment shall be reduced by such amounts
distributed; and
(f)amounts allocated pursuant to Section 2.8(c) shall be paid to the Seller in
respect of the Seller's Retained Interest on each Business Day and amounts
allocated pursuant to Section 2.9(f) shall be paid to the Seller on account of
Deferred Purchase Price on each Business Day.
For greater certainty, priority shall be determined by the priority of
allocations under Sections 2.8 and 2.9 and not by the order in which payments
and deposits are referred to in this Section 2.10.
2.11Purchases Limited by Program Limit
No Purchase or Increase may be made hereunder if, after giving effect thereto,
the Investment would exceed the Program Limit.
2.12Program Limit
The Seller may, upon at least 30 days written notice to the Trust, reduce in
part the unused portion of the Program Limit; provided that each partial
reduction shall be in the amount of at least $1,000,000 or an integral multiple
thereof and shall be effective on a Remittance Date.



--------------------------------------------------------------------------------



2.13Voluntary Paydown of Investment
If at any time the Seller wishes to reduce the Investment, the Seller shall (i)
provided the reduction can be fully paid on a Remittance Date, provide details
thereof in a Servicer Report or Portfolio Certificate one day prior to such
Remittance Date, or (ii) give the Trust, the Servicer and the Backup Servicer at
least two Business Days' prior written notice thereof (including the amount of
such proposed reduction and the proposed date on which such reduction will
commence).
Following the delivery of such notice, on the proposed date of commencement of
such reduction and on each day thereafter, the Servicer shall allocate all
amounts available for allocation under Section 2.6(d) to the Trust until the
aggregate amount allocated shall equal the desired amount of reduction, provided
that,
(a)unless otherwise agreed by the Trust, the amount of any such reduction shall
be not less than $1,000,000 and shall be an integral multiple of $1,000,000, and
the Investment after giving effect to such reduction shall be not less than $30
million, and
(b)the Seller shall use reasonable efforts to choose a reduction amount, and the
date of commencement thereof, so that to the extent practicable such reduction
shall commence and conclude in the same Collection Period.


2.14Cash Reserve Account
To the extent that on any Business Day before the Termination Date the Trust's
Share of Collections is less than the sum of the amounts referred to in Sections
2.6(a) and 2.6(b), the Trust shall apply, by deposit to the Collection Account,
any amounts on deposit in the Cash Reserve Account to make the allocations
specified in Sections 2.6(a) and 2.6(b) on such Business Day. On each Remittance
Date prior to the Termination Date, any Cash Reserve Excess Amount shall, if
requested by the Seller, be paid to the Seller on account of Deferred Purchase
Price. On the Termination Date, the balance of the Cash Reserve Account shall be
deposited to the Collection Account and applied under Section 2.9.
2.15Calculations
In making all allocation and payments of Collections and amounts on deposit in
the Cash Reserve Account hereunder, the Servicer shall use the information
contained in the most recently delivered Servicer Report or Portfolio
Certificate, as applicable, including any Servicer Report or Portfolio
Certificate delivered on the day of such allocation or payment.
2.16Specified Ineligible Receivables
At any time prior to a Receivable first being referenced in a Servicer Report or
a Portfolio Certificate as an Eligible Receivable, the Servicer (so long as the
Seller is the Servicer) may



--------------------------------------------------------------------------------



designate such Receivable as a "Specified Ineligible Receivable" (which
designation may take the form of a specification that a certain class or
category of Receivables to be created after such designation will be treated as
"Specified Ineligible Receivables"). In addition, the Servicer (so long as the
Seller is the Servicer) may, on behalf of the Seller, (i) designate an existing
Receivable as a "Specified Ineligible Receivable" or (ii) designate an existing
Specified Ineligible Receivable as a Receivable (i.e., no longer a "Specified
Ineligible Receivable"), in each of cases (i) and (ii) with the prior written
consent of the Trust. For the avoidance of doubt, any Receivable which was
treated as an Eligible Receivable hereunder at any time may not be treated as a
"Specified Ineligible Receivable" without the prior written consent of the
Trust. The Servicer (so long as the Seller is the Servicer) shall identify the
aggregate Principal Balance of all such "Specified Ineligible Receivables" on
each Servicer Report. To the extent the Servicer has from time to time
identified a Receivable as a "Specified Ineligible Receivable" in accordance
with this Section, for so long as such Receivable is a Specified Ineligible
Receivable, such Receivable (i) shall not be included as an Eligible Receivable
by the Seller or the Servicer hereunder, (ii) shall not be included in any
calculations of the Delinquency Ratio or the Default Ratio or other Receivables
Pool information (other than a statement of the aggregate Principal Balance of
such Specified Ineligible Receivables) hereunder and (iii) shall not be
considered a Receivable for purposes of Section 6.1.
2.17Collection Account
Subject to this Section 2.17, the Servicer shall be entitled to access the
Collection Account and the Collections deposited therein, and may withdraw funds
deposited to the Collection Account and payable to the Seller pursuant to
Sections 2.7(f) and 2.10(f) prior to the relevant Remittance Date.
Notwithstanding anything else contained in this Agreement, the Trust may notify
the Servicer that it no longer wishes the Servicer to have the access rights
described in this Section 2.17 and/or to be authorized to allocate and pay the
amounts referred to in Sections 2.5, 2.6, 2.7, 2.8, 2.9 and 2.10. Upon receipt
of such notice, the Servicer will have no further access or other rights with
respect to the Collection Account and the Trust, or its nominees, will assume
the duties of the Servicer under the aforementioned Sections 2.5 through 2.10.
2.18Location of Cash Reserve Account and Collection Account.
If at any time the Bank of Montreal (or any subsequent Eligible Institution)
ceases to be an Eligible Institution, the Servicer (on the Seller’s behalf)
shall promptly establish a new Cash Reserve Account and a new Collection Account
at a financial institution which is an Eligible Institution and transfer all
amounts on deposit in such accounts at the Bank of Montreal (or any subsequent
Eligible Institution) to such new accounts at such financial institution, until
such time as the Bank of Montreal (or any subsequent Eligible Institution) meets
the Eligible Institution requirements.
2.19Legal Final Maturity Date
All obligations of the Seller hereunder shall be due and payable in full on the
Legal Final Maturity Date (unless due and payable earlier than such date in
accordance with the provisions hereof).




--------------------------------------------------------------------------------





ARTICLE 3
CONDITIONS PRECEDENT
3.1Conditions Precedent for the Initial Purchase
Prior to the Purchase occurring hereunder, the following shall have occurred, or
the Seller shall have delivered to the Trust the following, as the case may be,
in each case in form and substance satisfactory to the Trust, acting reasonably:
(a)a certificate of an officer of the Seller attaching copies of its constating
documents;
(b)a certificate of status for the Seller in the Province of Ontario and a
certificate of compliance for the Performance Guarantor in the State of
Delaware;
(c)resolutions of the board of directors of the Seller approving and authorizing
the execution, delivery and performance of this Agreement and the other
documents to be delivered by the Seller hereunder, and the Purchase and any
Increase hereunder up to the Program Limit, certified by a senior officer of the
Seller to be in full force and effect as of the Initial Closing Date;
(d)incumbency certificates of the officers of the Seller executing this
Agreement and the other documents to be delivered by the Seller hereunder
showing their names, offices and specimen signatures on which certificates the
Trust shall be entitled to conclusively rely until such time as the Trust
receives from the Seller a replacement certificate meeting the requirements of
this Section 3.1(d);
(e)a copy of the Credit and Collection Policies and sample copies of each of the
forms of Contract and other documents used or acquired by the Seller in each of
the provinces of Canada with respect to Financed Vehicles and the Related
Security, including credit application forms;
(f)reports showing the results of the searches conducted in the Provinces of
Ontario and Quebec against the Seller and its predecessors on the Business Day
immediately preceding the Initial Closing Date to determine the existence of any
Security Interests in the Pool Assets;
(g)copies of verification statements, officially stamped or marked to indicate
that copies of such documents have been filed with the appropriate Governmental
Authorities in the Provinces of Ontario and Quebec or, if officially stamped
copies are not available prior to the Initial Closing Date, photocopies of
documents accepted for filing or registration, of all financing statements or
other similar statements or other registrations, if any, filed in such province
or provinces with respect to the Purchase to ensure recognition as against third



--------------------------------------------------------------------------------



parties of the interests of the Trust in the Pool Assets; in each case showing
the Seller's address as 1717 Burton Road, Vars, Ontario, K0A 3H0;
(h)evidence that such Persons as the Trust may have designated who have
registered financing statements or similar instruments against the Seller shall
have entered into such agreements or acknowledgements or amended their
registrations, filings or recordings so as to negate any Security Interest or
other interest in the Pool Assets capable of encumbering or defeating the
interests of the Trust therein;
(i)executed copies of this Agreement, the Program Fee Side Letter, the Quebec
Assignment and the other agreements and instruments called for hereunder;
(j)an opinion of counsel to the Seller (including certain matters under Quebec
Law) dated as of the Initial Closing Date, which opinions may rely on an
officer's certificate of the Seller as to certain factual matters;
(k)an opinion of counsel to the Performance Guarantor dated as of the Initial
Closing Date;
(l)Blocked Account Agreements with respect to the Deposit Accounts executed by
the banks or other financial institutions at which each of the Deposit Accounts
are located shall have been be executed and delivered to the Trust in form
satisfactory to the Trust; and
(m)such other documentation as may be required by the Trust or its counsel,
Bennett Jones LLP or the Seller or its counsel, Osler Hoskin & Harcourt LLP,
acting reasonably.
3.2Conditions Precedent in Favour of the Trust for Purchase/All Increases
Prior to the Purchase and all Increases hereunder, the following shall have
occurred, or the Seller shall have delivered to the Trust the following, as the
case may be, in each case in form and substance satisfactory to the Trust,
acting reasonably:
(a)the Trust shall have received the Purchase Request or Increase Request duly
executed by the Seller;
(b)immediately prior to, at the time of and after giving effect to the Purchase
or Increase, the following statements will be true, and the Seller, by accepting
any payment pursuant to Section 2.2 in respect of the Purchase or any Increase,
will be deemed to have certified that:
(i)the representations and warranties of the Seller contained in Section 4.1 are
correct on and as of the date of purchase as though made on and as of such date;
and



--------------------------------------------------------------------------------



(ii)no event has occurred and is continuing, or would result from the effecting
of such Purchase or Increase, that constitutes a Trigger Event or would
constitute a Trigger Event by further requirement that notice be given or time
elapse or both; and
(c)all other documents, instruments, opinions and agreements required by the
terms hereof to be delivered to the Trust shall have been so delivered and shall
be satisfactory in form and substance to the Trust, acting reasonably, and the
Trust shall have received such other approvals, opinions or documents as it may
reasonably request.



ARTICLE 4
REPRESENTATIONS AND WARRANTIES
4.1General Representations and Warranties of the Seller
The Seller represents and warrants to the Trust (in its capacity as Seller and
as Servicer), and acknowledges that the Trust is relying upon such
representations and warranties in consummating the transactions contemplated
hereby that as of the Closing Date and as of the date of each Increase:
(a)the Seller is a corporation duly incorporated and existing under its
jurisdiction of incorporation, the Seller is not a "non-resident" of Canada for
the purposes of the Income Tax Act (Canada) and the Seller is duly qualified,
licensed or registered in each of the provinces of Canada to carry on its
present business and operations, except where the failure to be so qualified,
licensed or registered could not reasonably be expected to have a Material
Adverse Effect;
(b)the execution, delivery and performance by the Seller of this Agreement and
all other instruments, agreements and documents to be delivered by it hereunder,
and the transactions contemplated hereby and thereby, are within the Seller's
powers, have been duly authorized by all necessary corporate action and do not
contravene (i) the Seller's constating documents or by-laws, (ii) any resolution
of its board of directors (or any committee thereof) or shareholders or (iii)
any law or any contractual restriction binding on or affecting the Seller
(including pursuant to any indentures, loan or credit agreements, leases,
mortgages or security agreements), the contravention of which could reasonably
be expected to have a Material Adverse Effect, and do not result in or require
the creation of any Security Interest (other than any Security Interest created
pursuant to this Agreement and the Related Security, the Blocked Account Claims,
or Security Interests permitted by this Agreement), upon or with respect to any
of its properties, and the consummation of the transactions contemplated hereby
does not require approval of shareholders or approval or consent of any Person
under any contract to which the Seller is a party;



--------------------------------------------------------------------------------



(c)no authorization or approval or other action by, and no notice to or filing
with, any Governmental Authority or regulatory body is required for the due
execution, delivery and performance by the Seller of this Agreement or any other
instrument, agreement or document to be delivered hereunder or thereunder except
(i) those that have already been given, filed or obtained, as the case may be,
and (ii) financing statements filed in favour of the Trust;
(d)this Agreement and the other instruments, agreements and documents executed
in connection herewith constitute legal, valid and binding obligations of the
Seller enforceable against it in accordance with their terms, subject to (a)
applicable bankruptcy, reorganization, winding-up, insolvency, moratorium and
other laws of general application limiting the enforcement of creditors' rights;
(b) the fact that the granting of equitable remedies such as specific
performance and injunction is within the discretion of a court of competent
jurisdiction; and (c) general principles of equity;
(e)all filings, recordings, registrations or other actions required under this
Agreement have been made or taken in Ontario (the parties acknowledge that in
Quebec such filings, recordings, registrations or other actions shall be taken
immediately following closing), in order to validate, preserve, perfect or
protect the interests (including the co-ownership interest) of the Trust in, and
the rights of the Trust to collect, any and all of the Pool Assets, including
the right to enforce the Related Security;
(f)as of the date hereof, the chief executive office of the Seller is located in
Ontario and the books, Records and documents related to the Receivables in which
the Seller has an interest and other printed information (excluding policies or
certificates of insurance) evidencing or relating to the Pool Assets, the
Obligors and the related Financed Vehicles are located at the offices shown in
Schedule "B";
(g)the Records contain all information reasonably necessary for the enforcement
and Collection by the Trust of the Pool Assets, including the name, address and
phone number of each Obligor, the Principal Balance and any accrued interest and
fees on each Pool Receivable, the vehicle identification number of each related
Financed Vehicle and the payment history of the Obligor with respect to each
Pool Receivable, as such information may change from time to time;
(h)each Servicer Report and Portfolio Certificate fully and accurately
summarizes the information contained therein and reflects all of the Pool
Receivables and the adjusted Principal Balances;
(i)there is no order, judgment or decree of any court, arbitrator or similar
tribunal or Governmental Authority purporting to enjoin or restrain, and there
are no proceedings before any court, arbitrator or similar tribunal or
Governmental Authority seeking to enjoin or restrain the Seller from effecting
the Purchase or



--------------------------------------------------------------------------------



any Increase hereunder, or the Seller, its agents or the Trust from making any
collection in respect thereof, which could reasonably be expected to have a
Material Adverse Effect;
(j)there are no actions, suits or proceedings in existence or, to the knowledge
of the Seller, pending or threatened, against or affecting the Seller or its
Affiliates, or the property of the Seller or of any such Affiliates, in any
court, or before any arbitrator of any kind, or before or by any governmental
body, which could reasonably be expected to have a Material Adverse Effect;
(k)the transactions contemplated herein do not require compliance with the Bulk
Sales Act (Ontario) or any similar legislation of any other jurisdiction;
(l)all documents, computer files, microfiche or other records and materials
containing information or disclosure relating to the Seller, the Backup
Servicer, the Performance Guarantor, the Obligors, the Financed Vehicles and the
Pool Assets made available to the Trust from time to time will be true and
correct in all material respects;
(m)the computer records of the Seller which contain particulars of the Pool
Assets will contain notations, marks or other designations sufficient to
identify that an interest in the Pool Assets has been sold by the Seller to the
Trust hereunder;
(n)the Records relating to the Pool Assets are current and reflect all material
transactions between the Seller and the Obligors under such Pool Assets and any
other Person in respect thereof;
(o)each Pool Receivable included as an Eligible Receivable in the calculation of
the Net Receivables Pool Balance is an Eligible Receivable as of the date of
such calculation;
(p)the Credit and Collection Policies in their current form do not contain any
amendments or new policies or practices when compared to the historical policies
and practices of the Servicer that would have adversely affected the historical
collection results that have been furnished to the Trust;
(q)since December 31, 2019, there has been no material adverse change in the
business, operations, property or financial condition of the Seller or AFC, the
ability of the Seller or AFC to perform its obligations under this Agreement or
the other documents delivered or to be delivered by it hereunder or the
collectability of the Pool Receivables, or which affects the legality, validity,
or enforceability of this Agreement or the other documents delivered or to be
delivered by it hereunder; and
(r)the Seller is not: (i) a country, territory, organization, person or entity
named on an Office of Foreign Asset Control (OFAC) list; (ii) a Person that
resides or has a



--------------------------------------------------------------------------------



place of business in a country or territory named on such lists or which is
designated as a "Non-Cooperative Jurisdiction" by the Financial Action Task
Force on Money Laundering, or whose subscription funds are transferred from or
through such a jurisdiction; (iii) a "Foreign Shell Bank" within the meaning of
the USA PATRIOT Act, i.e., a foreign bank that does not have a physical presence
in any country and that is not affiliated with a bank that has a physical
presence and an acceptable level of regulation and supervision; or (iv) a person
or entity that resides in or is organized under the laws of a jurisdictions
designated by the United States Secretary of the Treasury under Sections 311 or
312 of the USA PATRIOT Act as warranting special measures due to money
laundering concerns.
4.2Survival
Subject to Section 10.13, the representations, warranties and covenants of the
Seller (in its capacity as Servicer) contained in this Agreement shall survive
the consummation of the transactions contemplated by this Agreement.
4.3Representations and Warranties of the Trust
The Trust represents and warrants to the Seller, and acknowledges that the
Seller is relying upon such representations and warranties in consummating the
transactions contemplated hereby, that:
(a)the Trust is validly existing under the laws of the Province of Ontario;
(b)the execution, delivery and performance by it of this Agreement and the other
documents to be delivered by it hereunder (i) are within its powers and (ii) do
not contravene: (A) the documents pursuant to which it was established, (B) in
any material respect, any law, rule or regulation applicable to it, (C) any
material contractual restriction binding on or affecting it or its property, or
(D) any material order, writ, judgement, award, injunction or decree binding on
or affecting it or its property;
(c)no authorization or approval or other action by, and no notice to or filing
with, any Governmental Authority or regulatory body is required for the due
execution, delivery and performance by it of this Agreement or any other
document to be delivered by it hereunder other than those which have been
obtained or completed;
(d)this Agreement constitutes a legal, valid and binding obligation enforceable
against it in accordance with its terms subject to (a) applicable bankruptcy,
reorganization, winding-up, insolvency, moratorium and other laws of general
application limiting the enforcement of creditors' rights; (b) the fact that the
granting of equitable remedies such as specific performance and injunction is
within the discretion of a court of competent jurisdiction; and (c) general
principles of equity;



--------------------------------------------------------------------------------



(e)there is no pending or, to its knowledge, threatened, action or proceeding
affecting it or any of its assets before any court, governmental agency or
arbitrator which would, if determined adversely, have a material adverse effect
on the Seller's rights or interests hereunder; and
(f)it is not a non-resident of Canada within the meaning of the Income Tax Act
(Canada).
4.4Survival
Subject to Section 10.13, the representations and warranties of the Trust
contained in this Agreement shall survive the consummation of the transactions
contemplated by this Agreement.



ARTICLE 5
ADMINISTRATION
5.1Designation of the Servicer
The Trust hereby designates the Seller as the initial Servicer under this
Agreement and by executing and delivering this Agreement, the Seller agrees to
accept its designation as the Servicer until a Servicer Transfer, and hereby
agrees to perform the duties and obligations of the Servicer pursuant to the
terms hereof, at no cost to the Trust. Subject to the provisions of this
Agreement, the Servicer shall administer, service and collect the Pool Assets as
agent for the Trust until the Final Termination Date and the Trust shall not
terminate the Seller as Servicer except in accordance with Section 5.12. The
Servicer may, in accordance with the terms of the Credit and Collection
Policies, subcontract with any Person for the administration and collection of
the Pool Receivables; provided however, that the Servicer shall remain liable
for the performance of the duties and obligations so subcontracted and all other
duties and obligations of the Servicer pursuant to the terms hereof.
5.2Standard of Care
The Servicer, as agent for the Trust (to the extent provided herein), shall
perform its duties hereunder with reasonable care and diligence, using that
degree of skill and attention that the Servicer exercises in managing,
servicing, administering, collecting on and performing similar functions
relating to comparable Receivables that it services for itself or other Persons.
5.3Authorization of Servicer
Without limiting the generality of the authority granted by the designation of
any Person as Servicer, and subject to the other provisions of this Agreement,
the Servicer is hereby authorized and empowered by the Trust to take any and all
reasonable steps in its name and on its behalf necessary or desirable, and not
inconsistent with the sale, transfer and assignment of an undivided co-ownership
interest in the Pool Assets to the Trust, except that the Servicer shall not be
required to notify any Person of the Trust's interest therein until the
occurrence of a Trigger



--------------------------------------------------------------------------------



Event (other than a Trigger Event pursuant to Section 6.1(ee)), in the
reasonable determination of the Servicer, to collect all amounts due under any
and all Pool Assets, including, to execute and deliver, on behalf of the Trust
and its successors and assigns, any and all instruments of satisfaction or
cancellation, or partial or full release or discharge, and all other comparable
instruments, with respect to the Pool Assets and, after delinquency of any Pool
Receivable, and to the extent permitted under and in compliance with applicable
law and regulations, to commence proceedings with respect to enforcing payment
of such Pool Receivable and the Related Security, and adjusting, settling or
compromising the account or payment thereof, to the same extent as the Seller
could have done if it had continued to own the Pool Assets. The Trust shall
furnish the Servicer with any powers of attorney and other documents that are
within the ability of the Trust to furnish and which are reasonably necessary or
appropriate to enable the Servicer to carry out its servicing and administrative
duties hereunder as agent of the Trust.
5.4Enforcement of Contracts
The Servicer is authorized to enforce and protect the Trust's rights and
interests in, to and under the Pool Assets and the Trust's right to receive
payment in respect thereof, and the Servicer may commence or defend proceedings
in the name of the Trust (or any agent thereof, including the Servicer) for the
purpose of enforcing or protecting any rights under any of the Pool Assets or
against any Obligor personally. Unless the Trust shall have given its express
prior written consent thereto, the Servicer shall not take any action that would
make the Trust a party to any litigation. Notwithstanding the foregoing, the
Servicer need not seek the Trust's consent to make the Trust a party to
litigation incidental to the enforcement by the Servicer of any of the Pool
Assets.
5.5Assignment for Purpose of Enforcement
If the Servicer shall commence a legal proceeding to enforce any rights under
any of the Pool Assets or against an Obligor personally in accordance with this
Agreement, the Trust shall thereupon be deemed to have automatically assigned
its interest in any affected Pool Asset to the Servicer as of the day prior to
such commencement, solely for the purpose of and only to the extent necessarily
incidental to the enforcement by the Servicer of such rights. The Servicer shall
hold any such assigned interest in a Pool Asset in trust for the Trust and the
same shall be deemed to have been automatically re-assigned to the Trust when
the assignment to the Servicer ceases to be necessary for the enforcement by the
Servicer of such rights. If in any enforcement suit or legal proceeding it shall
be held that the Servicer may not enforce a right under a Pool Asset on the
grounds that it shall not be a real party in interest or a holder entitled to
enforce rights in respect of the Pool Asset, the Trust shall, at the Servicer's
expense and direction, take such steps as are necessary to enforce the Pool
Asset.
5.6Deposit of Collections
The Servicer shall deposit, or cause to be deposited, all Collections, to the
Deposit Accounts as soon as reasonably possible and in any event, within one
Business Day of receipt. All Collections deposited to the Deposit Accounts shall
be held for the benefit of the Trust and the Seller, shall only be invested in
Eligible Investments and shall be withdrawn from the Deposit



--------------------------------------------------------------------------------



Accounts only in accordance with the terms of this Agreement. Notwithstanding
the foregoing, the Servicer shall be entitled to reimburse itself out of
Collections for any amounts paid by it to [**] pursuant to Section 8 of the
Blocked Account Agreement in respect of chargebacks relating to cheques, drafts
and other payment items dishonoured or otherwise returned for insufficient
funds. Each of the parties hereto agrees that, until consented to in writing by
the Trust, only obligations described in clause (a) of the definition of
Eligible Investments shall constitute Eligible Investments.
5.7Description of Services
The Servicer shall, unless the Trust directs otherwise, take or cause to be
taken all such reasonable actions as may be necessary or advisable from time to
time to administer and service each Pool Receivable and the Related Security and
the related Collections in accordance with the provisions of the Credit and
Collection Policies, this Agreement and applicable law. Without limiting the
generality of the foregoing, the Servicer shall, in accordance with and subject
to the Credit and Collection Policies, with respect to each Pool Receivable:
(a)take or cause to be taken all such actions as may be necessary or desirable
from time to time to collect the Pool Receivable in accordance with the terms
and provisions of the applicable Contract and in accordance with the terms of
this Agreement;
(b)keep an individual record with respect to the Pool Receivable and post to it
all payments received under or in respect of such Pool Receivable;
(c)deposit all Collections in respect of the Pool Receivable to the Deposit
Accounts as required by Section 5.6, regardless of any defence, set-off right or
counterclaim;
(d)give timely notice to the Obligor of the Pool Receivable of any payment or
other default thereunder within the Servicer's knowledge;
(e)record the Pool Receivable as being delinquent or defaulted in accordance
with the Credit and Collection Policies;
(f)investigate all delinquencies and defaults under the Pool Receivable;
(g)respond to all reasonable enquiries of the Obligor of the Pool Receivable or
other obligors under the Related Security;
(h)take such steps as are reasonably necessary or appropriate to maintain the
perfection and priority, as the case may be, of the Security Interests, if any,
created pursuant to the Pool Receivable and the Related Security and, subject to
Sections 5.7(m) and (n) to refrain from releasing or subordinating any such
Security Interest in whole or in part except to the extent that the Servicer
would



--------------------------------------------------------------------------------



have done so in a similar situation with respect to other Receivables
administered by it on its own behalf;
(i)make all payments to Governmental Authorities and others where a statutory
lien or deemed trust having priority over the Trust's interest in any of the
Pool Assets has arisen (provided that nothing herein shall preclude the Servicer
from contesting any claim in the ordinary course of business and in good faith);
(j)subject to Sections 5.3 and 5.4, determine the advisability of taking action
and instituting and carrying out legal proceedings with respect to the Pool
Receivable and the Related Security in case of default by the Obligor under such
Pool Receivable and take such action and institute and carry out such legal
proceedings determined by it to be advisable;
(k)maintain Records with respect to the Pool Receivable and the Related Security
and, subject to Section 10.9, grant representatives of the Trust reasonable
access to examine and make copies of such Records and a reasonable opportunity
to discuss matters relating to the administration and servicing of the Pool
Receivable and the Related Security with personnel of the Servicer involved in
such administration and servicing during business hours, including the
opportunity to see and review information systems and software in operation;
(l)hold as trust property for and on behalf of the Trust and the Seller, free
and clear, as against creditors of the Seller, of all Security Interests and
rights of others other than Government and Employee Claims, Operation of Law
Claims and those created pursuant to this Agreement, all Records with respect to
the Pool Receivable at any one or more of the offices identified in Schedule "B"
until the Final Termination Date;
(m)execute and deliver all such assignments, releases and discharges of the Pool
Receivable and the Related Security as are required by the terms thereof and
upon receipt of all amounts due thereunder or as necessary to allow the Servicer
to liquidate and sell a Financed Vehicle in accordance with the Credit and
Collection Policies;
(n)settle, compromise and otherwise deal with any claims under the Pool
Receivable or the Related Security if necessary, advisable or otherwise
permitted in accordance with the terms of the related Contract, this Agreement
and the Credit and Collection Policies; and
(o)maintain a complete list of Excluded Receivables and shall update such list
on a timely basis for all changes thereto.



--------------------------------------------------------------------------------



5.8Affirmative Covenants of the Servicer
From the date hereof until the Final Termination Date, the Servicer covenants
and agrees that it will, unless the Trust shall otherwise consent in writing:
(a)comply in all respects with all applicable laws, rules, regulations and
orders with respect to it, its business and properties, all Pool Assets and the
performance of its obligations as Servicer, such compliance to include paying
before the same become delinquent all Taxes and Security Interests imposed upon
the Servicer or its property in accordance with its normal policies with respect
thereto, except to the extent the same are contested in good faith and by
appropriate proceedings or where failure to do so could not reasonably be
expected to have a Material Adverse Effect;
(b)preserve and maintain its corporate existence, rights, franchises and
privileges in the jurisdiction of its incorporation, and qualify and remain
qualified as an extra-provincial corporation or other out-of-jurisdiction
corporation in each jurisdiction where the failure to preserve and maintain such
existence, rights, franchises, privileges and qualifications could reasonably be
expected to have a Material Adverse Effect;
(c)hold as trust property for and on behalf of the Trust and the Seller, at any
one or more of the offices designated under the heading "Location of Records" in
Schedule "B" (provided that, as may be necessary, originals may be delivered to
any law firm acting on behalf of the Servicer in connection with any claims or
proceedings connected with a Pool Asset) with respect to each Pool Receivable,
until the obligations in respect of such Pool Receivable have been satisfied,
the following documents or instruments, which are hereby constructively
delivered to the Trust:
i.the original Contracts applicable to the Pool Receivables;
ii.the original credit application, credit analysis and credit agency report
(unless no such report could be obtained in respect of the Obligor) and "credit
bureau score" and "custom score" records, if any, relating to the Obligor, all
in accordance with the Credit and Collection Policies;
iii.all other documents that the Servicer shall keep on file, in accordance with
its customary procedures, evidencing the Related Security; and
iv.any and all other documents that the Servicer shall keep on file, in
accordance with its customary procedures, relating to a Receivable, an Obligor
or any Financed Vehicles;


(d)comply with the Credit and Collections Policies in regard to the Pool Assets
and otherwise, as applicable, in performing its covenants hereunder, except to
the extent that non-compliance therewith would not materially adversely affect
the



--------------------------------------------------------------------------------



Trust's interest in any Pool Assets with respect thereto or the collectability
or enforceability thereof, it being agreed for the purposes of this Agreement
that the invalidity or loss of priority of any material Security Interest in any
Financed Vehicle comprising part of the Related Security related to any Pool
Receivable would materially adversely affect the Trust's interest therein;
(e)at its own expense, employ and provide general administrative, supervisory
and accounting staff and general overhead as may from time to time be reasonably
required to carry out its obligations hereunder and cause its employees to
perform their responsibilities in collecting and administering the Pool Assets
in the same manner as if the Pool Assets were owned by the Seller, except (i) to
the extent necessary or desirable to accommodate the exercise by the Trust of
its rights under this Agreement, or (ii) as otherwise required hereby;
(f)pay from its own funds all general administrative and out-of-pocket expenses
and other costs incurred by it in carrying out its obligations hereunder and all
fees and expenses of any administrator appointed or subcontractor retained by
it;
(g)cause the computer records of the Seller which contain particulars of the
Pool Assets to contain notations, marks or other designations sufficient to
identify that an interest in the Pool Assets has been sold by the Seller to the
Trust hereunder;
(h)maintain and implement administrative and operating procedures (including an
ability to recreate Records in the event of the destruction of the originals of
such Records) to keep and maintain, and keep and maintain all Records and other
information reasonably necessary or advisable to enable the Servicer to produce
the information required to be produced by it pursuant hereto or reasonably
necessary or advisable for the enforcement of all of the Pool Receivables and
Related Security (including Records adequate to permit the daily identification
of all Collections under and adjustments to each Pool Receivable);
(i)at any time and from time to time during regular business hours, upon five
Business Days' prior notice, subject to Section 10.9, (A) assemble such of the
Records or copies thereof as may reasonably be requested by the Trust and make
same available to the Trust at the principal place of business of the Servicer
and, if the Records cannot be provided solely at such office, at such other
offices of the Servicer or its Affiliates where Records are kept, and permit the
Trust, its agents or representatives, to examine and make copies, as reasonably
required, of such Records and (B) permit the Trust or its agents to visit the
offices and properties of the Seller for the purpose of discussing matters
relating to the Pool Assets and the Servicer's performance hereunder with any of
the Servicer's officers or employees having knowledge of such matters, provided
that the Trust shall act reasonably to minimize any disruption to the Servicer
in connection therewith; provided that prior to the occurrence of a Cash Reserve
Event or a Trigger Event, the Trust shall not be reimbursed for more than two
such examinations in any year, if a Cash Reserve Event has occurred and is
continuing, the Trust shall not be reimbursed



--------------------------------------------------------------------------------



for more than four such examinations in any year and, if a Trigger Event has
occurred and is continuing, the Trust shall be reimbursed for all such
examinations;
(j)to the extent the Records consist in whole or in part of computer programs
which are licensed by the Servicer, the Servicer will, forthwith upon the
occurrence of the first Servicer Termination Event, use its best efforts to
arrange for the licence or sublicence of such programs to the Trust for the
limited purpose of permitting the Trust or any Replacement Servicer to
administer and collect the Pool Assets and to enforce the rights acquired by the
Trust in respect of the Related Security;
(k)at its expense, timely and fully perform and comply in all material respects
with all material provisions, covenants and other promises required to be
observed by the Seller under the Contracts in connection with the Pool Assets;
(l)permit the Trust at any reasonable time and from time to time to inspect the
data processing systems used by the Servicer to service, administer and collect
the Pool Receivables and the Related Security and, in the event that the Seller
is not the Servicer, to permit the Servicer to use, through the Seller only (and
not directly), any computer or computer related equipment, together with all
necessary software, that had been used by the Seller to service, administer and
collect the Pool Receivables and the Related Security immediately prior to the
Seller ceasing to be the Servicer, provided that the Trust shall act reasonably
to minimize any disruption to the Servicer in connection therewith;
(m)give the Trust not less than 30 days' prior written notice of any change in
the address of its chief place of business and chief executive office, and
written notice promptly after any change in the address of an office listed
under the heading "Location of Records" in Schedule "B", and each such notice
shall be deemed to amend Schedule "B" accordingly;
(n)provide to the Trust not less than 30 days' prior notice of any change in the
name of the Servicer as stated in its constating documents;
(o)co-operate with, and offer such assistance as may reasonably be requested by,
the chartered accountants selected by the Trust to furnish reports in respect of
the Trust, the Purchase, any Increases and the servicing of the Pool Assets
under this Agreement;
(p)upon request of the Trust and with the Servicer's written consent, such
consent not to be unreasonably withheld, request the Servicer's auditors to
assist the Trust's auditors to the extent and in such manner as is reasonably
required for the Trust's auditors to report on the status of the Pool Assets
under this Agreement;
(q)make or cause to be made all filings, recordings, registrations and take all
other actions in each jurisdiction necessary to validate, preserve, perfect or
protect the



--------------------------------------------------------------------------------



co-ownership interests of the Trust in the Pool Assets including, the right to
enforce the Related Security; and
(r)following the occurrence and during the continuation of a Servicer
Termination Event or a Cash Reserve Event, the Servicer shall provide to the
Backup Servicer and the Trust (if requested) on a daily basis an electronic
download with respect to the Pool Receivables in form and substance acceptable
to the Backup Servicer (and which shall include, but not be limited to, all
Records related to each Receivable required by the Backup Servicer to service
and collect such Receivable) and a Portfolio Certificate (including information
with respect to all Collections received and all Receivables acquired by the
Seller). Following the occurrence and during the continuation of a Cash Reserve
Event, the Trust shall have the right to require the Seller or the Servicer to,
and upon such request the Seller or the Servicer, as applicable, shall, assemble
copies of all of the Contracts and make the same available to the Backup
Servicer or other third-party custodian specified by, and at a place selected
by, the Trust within 30 days.
5.9Reporting Requirements of the Servicer
From the date hereof until the Final Termination Date, the Servicer covenants
and agrees that it will, unless the Trust shall otherwise consent in writing,
deliver to the Trust:
(a)on each Reporting Date, a Servicer Report relating to the Pool Assets during
the related Collection Period and relating to all transactions between the
Seller in its capacity as Servicer and the Trust during such Collection Period,
such report to be current as of the close of business of the Servicer on the
related Settlement Date;
(b)on the first Business Day of each week, a Portfolio Certificate relating to
the Pool Assets as of the close of business of the Servicer on the last day of
the prior week;
(c)on each Business Day following the occurrence and during the continuation of
an Enhancement Build Trigger or a Trigger Event, a Portfolio Certificate
relating to the Pool Assets as of the close of business of the Servicer on the
Business Day immediately preceding such Business Day;
(d)upon the Trust's reasonable request therefor, a listing by Obligor of all
Pool Receivables and current aging report for all Delinquent Receivables;
(e)forthwith after the occurrence of each Servicer Termination Event and each
event or the existence of any fact which, with the giving of such notice or
lapse of time or both, may constitute a Servicer Termination Event, a statement
of a senior financial officer or accounting officer of the Servicer setting
forth details as to such Servicer Termination Event or fact or event and the
action which the Servicer has taken and is proposing to take with respect
thereto; and



--------------------------------------------------------------------------------



(f)promptly, from time to time, such other documents, records, information or
reports with respect to the Pool Assets or the conditions or operations,
financial or otherwise, of the Servicer as the Trust may from time to time
reasonably request.
5.10Negative Covenants of the Servicer
From the date of this Agreement until the Final Termination Date, the Servicer
covenants and agrees that it will not, unless the Trust shall otherwise consent
in writing:
(a)except as otherwise provided herein, whether by operation of law or
otherwise, purport to sell, assign or otherwise dispose of, or create or suffer
to exist any Security Interest upon or with respect to the Seller's or the
Trust's interest in the Pool Assets if the effect of such Security Interest
would be to cause the related Pool Receivable not to be an Eligible Receivable,
or assign any right to receive payment under, or to enforce the Servicer's
interest in, any of the Pool Assets, provided that the Servicer may enter into
arrangements with collection agencies, private investigation firms and law firms
to directly collect and hold payments of Receivables in trust for the benefit of
the Trust and the Seller in accordance with the Credit and Collection Policies;
(b)without the prior written consent of the Trust, make any change in the Credit
and Collection Policies which could reasonably be expected to have a Material
Adverse Effect, or make any change to its credit, collection and administration
practices and procedures with respect to Pool Receivables or Receivables which
are to become Pool Receivables, provided that prior written consent shall not be
required for changes to standard operating procedures (excluding any changes to
credit underwriting criteria), however, the Trust can prevent a change, or
require that a change be reversed, by notifying the Servicer that the Trust
reasonably believes such a change would have a material adverse impact on the
Pool Receivables;
(c)after the occurrence and during the continuance of a Trigger Event, extend
the maturity or adjust the Principal Balance or otherwise modify the terms of
any Pool Receivable in any material respect, or amend, modify or waive any term
or condition of any related Contract in any material respect;
(d)release any security, guarantee or insurance securing any indebtedness under
any of the Pool Receivables, except to the extent that granting such release is
in accordance with this Agreement, the Credit and Collection Policies and the
Servicer's usual practices as an obligee or such security or insurance is
replaced in a form acceptable to the Trust, acting reasonably;
(e)take any action that adversely affects the perfection, validity or protection
of the Trust's rights to collect amounts owing in respect of the Pool
Receivables and the proceeds thereof, including the right to enforce the Related
Security, except to the



--------------------------------------------------------------------------------



extent that the Servicer would have done so in a similar situation with respect
to other similar receivables administered by it on its own behalf;
(f)enter into any transaction of reorganization, amalgamation or arrangement, or
liquidate, wind up or dissolve itself (or suffer any liquidation or dissolution)
or sell, lease or otherwise dispose of its assets as an entirety or
substantially as an entirety; except that the Servicer may enter into a
transaction of reorganization, amalgamation, or arrangement, so long as (i) such
transaction could not reasonably be expected to have a Material Adverse Effect,
(ii) as a condition to the completion of such transaction, the continued or
reorganized corporation shall have executed an agreement of assumption to
perform every obligation of the Servicer hereunder and under the other
agreements, instruments and documents executed and delivered by the Servicer
hereunder or otherwise contemplated hereby, (iii) the Backup Servicer shall have
provided its written consent and acknowledged its continuing obligations under
the Backup Servicer Agreement in respect of the obligations of such continued or
reorganized corporation, and (iv) the Performance Guarantor shall have provided
its written consent and acknowledged its continuing obligations under this
Agreement in respect of the obligations of such continued or reorganized
corporation; or
(g)resign as Servicer (provided, for greater certainty, that nothing herein
contained shall limit the ability of the Trust to appoint a Replacement Servicer
in accordance with the provisions of this Agreement).
5.11Servicer Termination Events
The occurrence or existence of one or more of the following events or facts
which is continuing and has not been remedied by the Servicer or the Backup
Servicer within the time period specified if any, with respect to such events or
facts shall constitute a "Servicer Termination Event":
(a)the Servicer fails to make any payment or deposit to be made by it hereunder
and such failure continues for two Business Days after the occurrence of such
failure;
(b)any failure on the part of the Servicer to duly perform or observe any
material term, condition, covenant or agreement of the Servicer set forth in
this Agreement (other than Section 5.10(f)) or any document executed in
connection herewith, other than such as are specifically referred to in
paragraph (a) above, which failure continues unremedied for a period of 30 days
after the date on which the Servicer receives written notice thereof from the
Trust specifying the default or breach;
(c)any representation or warranty made by the Servicer (or any of its officers)
in or pursuant to this Agreement, the Purchase Request, any Increase Request,
any Servicer Report, any Portfolio Certificate or any document executed in
connection herewith or therewith proves to have been false or incorrect in any
material



--------------------------------------------------------------------------------



respect when made and has not been cured within 30 days after written notice
thereof has been received by the Servicer from the Trust;
(d)the taking of possession by an encumbrancer (including a receiver, receiver
manager or trustee) of any assets of the Servicer (other than solely to perfect
a security interest therein), or the levying or enforcement or a distress or
execution or any similar process against any part of the assets of the Servicer
that remains unsatisfied for 30 days after the Servicer becoming aware thereof,
which materially adversely affects the Servicer's ability to perform its
obligations hereunder;
(e)the issuance or levying of a writ of execution, attachment or similar process
against all or a substantial portion of the property of the Servicer, the Backup
Servicer or the Performance Guarantor, in connection with any judgment against
the Servicer, the Backup Servicer or the Performance Guarantor in any amount
that materially affects the property of the Servicer, the Backup Servicer or the
Performance Guarantor if such writ of execution, attachment or similar process
shall not have been stayed or dismissed after 45 days;
(f)any failure on the part of the Servicer to duly perform or observe the terms
of Section 5.10(f);
(g)any of the Servicer, AFC or the Performance Guarantor shall generally not pay
its debts as they become due, or shall admit in writing its inability to pay its
debts generally, or shall make a general assignment for the benefit of
creditors; or any proceedings shall be instituted by or against the Servicer or
the Performance Guarantor seeking to adjudicate it bankrupt or insolvent, or
seeking liquidation, winding-up, reorganization, arrangement, adjustment,
protection, relief or composition of it or its debts under any law relating to
bankruptcy, insolvency, reorganization or relief of debtors, or seeking the
entry of an order for relief by the appointment of a receiver, trustee or other
similar official for it or for any substantial part of its property and, if such
proceeding has been instituted against the Servicer or the Performance
Guarantor, as the case may be, either such proceeding has not been stayed or
dismissed within 45 days or any of the actions sought in such proceeding
(including the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official) are granted, or the Servicer or
the Performance Guarantor take any corporate action to authorize any of the
actions described in this Section 5.11(g); and
(h)the filing by the Servicer, AFC or the Performance Guarantor of a notice of
intention to make a proposal under the Bankruptcy and Insolvency Act, the
Companies' Creditors Arrangement Act or any other similar legislation in the
applicable jurisdiction, to some or all of its creditors.



--------------------------------------------------------------------------------



5.12Effecting a Servicer Transfer
At any time after the occurrence of a Servicer Termination Event that has not
been subsequently waived in writing by the Trust, the Trust may effect a
termination of a Servicer's designation as Servicer hereunder (a "Servicer
Transfer") by giving notice to the Servicer of its decision to terminate the
Servicer's engagement as Servicer, which termination shall take effect at the
time specified in such notice, or, failing the specification of any time, upon
the appointment of a Replacement Servicer. Any waiver delivered by the Trust
will only be effective with respect to the specific matters in respect of which
it is given and shall not be applicable to any further event or occurrence. The
Trust acknowledges that any written waiver it delivers will be irrevocable by
the Trust.
5.13Appointment of Replacement Servicer
At any time after the occurrence of a Servicer Termination Event, the Trust may
by instrument in writing delivered to the Servicer designate and appoint as the
Replacement Servicer any Person;
5.14Additional Servicer Covenants Following a Servicer Transfer
From and after a Servicer Transfer until the Final Termination Date, the
Servicer and the Seller covenant and agree that they shall, in addition to any
other obligations, upon the request of the Trust:
(a)instruct the Obligor of each Pool Receivable (and any other Persons, if
applicable, in the case of the Related Security) to remit all payments due under
the Pool Receivables and Related Security to the Replacement Servicer;
(b)remit to the Replacement Servicer all payments, if any, received by the
predecessor Servicer from Obligors and from other Persons, if applicable, under
the Pool Assets;
(c)segregate all cash, cheques and other instruments constituting Collections in
a manner acceptable to the Trust and, immediately upon receipt, deposit all such
cash, cheques and instruments, duly endorsed or with duly executed instruments
of transfer, to an account specified by the Replacement Servicer;
(d)cause the computer records of the Seller which contain particulars of the
Pool Assets to contain notations, marks or other designations sufficient to
identify that an interest in the Pool Assets has been sold by the Seller to the
Trust hereunder;
(e)deliver copies or originals of all Records (including computer diskettes or
tapes containing all information necessary or reasonably desirable to enable the
Trust or its agent to collect the amounts owing under the Pool Receivables and
the Related Security, together with a printed copy or microfiche of all such
information) to the Trust or as it may direct in writing (or retain the same in
segregated storage if so directed), and provide the Trust or its agent with all
reasonable assistance



--------------------------------------------------------------------------------



necessary to decipher the information contained on the computer diskettes or
tapes; and
(f)perform any and all acts and execute and deliver any and all documents as may
reasonably be requested by the Trust in order to effect the purposes of this
Agreement or to enable the Replacement Servicer to collect and enforce the Pool
Receivables and any Related Security and Collections related thereto.
5.15Trust Rights Following a Servicer Transfer
Upon a Servicer Transfer, the Trust may, but is not required to, at any time
(unless prior to such time the Seller shall have purchased from the Trust and
satisfied all of its obligations with respect to such purchase, all of the Pool
Receivables), directly or through the Replacement Servicer, without limitation:
(a)perform the services, duties and functions of the Servicer specified in
Article 5 of this Agreement with respect to the Pool Assets as the Trust
reasonably deems fit;
(b)notify any Obligor of the purchase by the Trust and the sale, transfer and
assignment by the Seller of any Pool Assets under this Agreement;
(c)contact any Obligor for any reasonable purpose, including for the performance
of audits and verification analyses, and the determination of account balances
and other data maintained by the predecessor Servicer;
(d)direct any Obligor to make all payments on account of any Pool Receivables or
Related Security directly to the Trust at an address designated by the Trust or
to such third party (including the Replacement Servicer) or bank or depositary
as may be designated by the Trust;
(e)request any Obligor to change the instructions for any direct debit or
electronic funds transfer otherwise payable to the Seller or the Servicer; and
(f)proceed directly against any Obligor and take any and all other actions, in
the Seller's name or otherwise, necessary or reasonably desirable to collect the
Pool Receivables, enforce the Related Security or effect any related result.
5.16Power of Attorney; Further Assurances
(a)The Seller hereby grants to the Trust an irrevocable power of attorney, with
full power of substitution, coupled with an interest, to take in the name of the
Seller or in the name of the Trust, acting reasonably, all steps necessary or
advisable to endorse or negotiate an instrument, bill of exchange or other
writing or to otherwise enforce or realize on any Pool Asset or other right of
any kind held or owned by the Seller or transmitted to or received by the Seller
or the Trust as payment on account or otherwise in respect of the Pool Asset,
and to execute and deliver, in the Seller's name and on the Seller's behalf,
such instruments and



--------------------------------------------------------------------------------



documents necessary or desirable to evidence or protect the ownership of the
Trust in the Pool Assets and to execute and file, in the Seller's name and on
the Seller's behalf, such recording, registration, financing or similar
statements (including any amendments, renewals and continuation statements)
under applicable laws, including the PPSA, in such jurisdictions where it may be
necessary to validate, perfect or protect the ownership of the Trust as
aforesaid. The Seller shall execute and deliver such additional documents and
shall take such further actions as the Trust may reasonably request to effect or
evidence the sale, assignment and transfer of the Pool Assets, and the Trust's
ownership interest therein or otherwise necessary or desirable in furtherance of
the foregoing. The Seller shall execute and deliver to the Trust such powers of
attorney as may be necessary or appropriate to enable the Trust to endorse for
payment any cheque, draft or other instrument delivered to the Trust in payment
of any amount under or in respect of a Pool Asset.
(b)The Trust hereby covenants and agrees that it will not exercise any of the
rights conferred by Section 5.16(a) except upon the occurrence of a Trigger
Event and then only in respect of the Pool Assets.
5.17Deemed Collections
(a)If, on any day prior to the Final Termination Date, any Pool Receivable is
either (i) reduced or cancelled as a result of any breach by the Seller or the
Servicer of its obligations hereunder or of the terms of the related Contract;
or (ii) reduced or cancelled as a result of a set-off in respect of any claim by
the applicable Obligor against the Seller or the Servicer (whether such claim
arises out of the same or a related transaction or an unrelated transaction or
the loss of or interference with the right of the Obligor to quiet enjoyment of,
and continued possession of, the Financed Vehicle), the Servicer or the Seller
and the Servicer (on a joint and several basis), so long as the Servicer is the
Seller or an Affiliate thereof, as the case may be shall, for all purposes
hereof, be irrebuttably deemed to have received a Collection of such Receivable
in the amount of such reduction or cancellation and shall deposit such amount to
the Deposit Accounts in accordance with the terms of Section 5.6.
(b)If on any day prior to the Final Termination Date any Security Interest,
other than a Blocked Account Claim, is validly asserted by any Person (other
than the Trust) against any Pool Receivable (as determined by a court of
competent jurisdiction or due to the agreement or acquiescence of the Seller or
Servicer), and such Security Interest has arisen by or through the action or
inaction of the Seller or the Servicer, and, with respect to any Security
Interest granted by or arising through an Obligor and asserted against a
Financed Vehicle, such Security Interest ranks in priority to or pari-passu with
the interest of the Trust, the Seller shall, for all purposes hereof, be
irrebuttably deemed to have received on such day, a



--------------------------------------------------------------------------------



Collection of any affected Pool Receivable in full and shall deposit such
amounts to the Deposit Accounts in accordance with the terms of Section 5.6.
(c)If on any day prior to the Final Termination Date it is discovered or
determined (i) that any Pool Receivable included as an Eligible Receivable in
the calculation of the Net Receivables Pool Balance was not an Eligible
Receivable on the date of such calculation, or (ii) the Servicer, so long as the
Servicer is the Seller or an Affiliate thereof, has extended, amended or
otherwise modified a Contract in contravention of Section 5.10(c), the Seller
shall be deemed to have received on such day a Collection of such Pool
Receivable in full.
(d)If the Seller or Servicer has been deemed, pursuant to Section 5.17(a), (b)
or (c) to have received a Collection of any Pool Receivable in full, upon
deposit by the Seller or Servicer to the Collection Account of the amount
thereof, the Trust will be deemed to have sold to the Seller or Servicer, as the
case may be, without further instrument or formality, the related Pool
Receivables together with the Related Security in respect thereof free and clear
of all Security Interests arising through the Trust but otherwise on an "as is,
where is" basis without recourse to, or representation or warranty of the Trust.



ARTICLE 6
TRIGGER EVENTS
6.1Meaning of Trigger Event
The term "Trigger Event" means any of the following events or circumstances:
(a)the Seller or the Servicer fails to make any payment or deposit to be made by
it hereunder and such failure continues for two Business Days after the
occurrence of such failure;
(b)any failure on the part of the Seller to duly perform or observe any material
term, condition, covenant or agreement of the Seller set forth in this Agreement
(other than Section 7.3(c)) or any document executed in connection herewith,
other than such as are specifically referred to in paragraph (a) above, which
failure continues unremedied for a period of 30 days after the date on which the
Seller receives written notice thereof from the Trust specifying the default or
breach;
(c)a Servicer Termination Event occurs;
(d)any representation or warranty made by the Seller (or any of its officers) in
or pursuant to this Agreement, the Purchase Request, any Increase Request, any
Servicer Report, any Portfolio Certificate or any document executed in
connection herewith or therewith proves to have been false or incorrect in any
material



--------------------------------------------------------------------------------



respect when made and has not been cured within 30 days after written notice
thereof has been received by the Seller from the Trust;
(e)the taking or possession by an encumbrancer (including a receiver, receiver
manager or trustee) of any assets of the Seller (other than solely to perfect a
security interest therein) or the levying or enforcement or a distress or
execution or any similar process against any of the assets of the Seller that
remains unsatisfied for 30 days after the Seller becoming aware thereof, which
materially adversely affects the Seller's ability to perform its obligations
hereunder;
(f)the issuance or levying of a writ of execution, attachment or similar process
against all or a substantial portion of the property of the Seller, in
connection with any judgment against the Seller in any amount that materially
affects the property of the Seller if such writ of execution, attachment or
similar process shall not have been stayed or dismissed after 45 days;
(g)any failure on the part of the Seller to duly perform or observe the terms of
Section 7.3(c);
(h)the filing by the Seller of a notice of intention to make a proposal under
the Bankruptcy and Insolvency Act, the Companies' Creditors Arrangement Act or
any other similar legislation in the applicable jurisdiction, to some or all of
its creditors;
(i)the Seller shall generally not pay its debts as they become due, or shall
admit in writing its inability to pay its debts generally, or shall make a
general assignment for the benefit of creditors; or any proceedings shall be
instituted by or against the Seller seeking to adjudicate it bankrupt or
insolvent, or seeking liquidation, winding-up, reorganization, arrangement,
adjustment, protection, relief or composition of it or its debts under any law
relating to bankruptcy, insolvency, reorganization or relief of debtors, or
seeking the entry of an order for relief by the appointment of a receiver,
trustee or other similar official for it or for any substantial part of its
property and, if such proceeding has been instituted against the Seller either
such proceeding has not been stayed or dismissed within 45 days or any of the
actions sought in such proceeding (including the entry of an order for relief or
the appointment of a receiver, trustee, custodian or other similar official) are
granted, or the Seller take any corporate action to authorize any of the actions
described in this Section 6.1(i);
(j)the Seller shall fail to transfer to any Replacement Servicer when required
any rights, pursuant to the Agreement, which the Seller then has with respect to
the servicing of the Pool Receivables;
(k)(i) a default shall occur in the payment when due (subject to any applicable
grace period), whether by acceleration or otherwise, of any Indebtedness of the
Seller, AFC or the Performance Guarantor or (ii) a default shall occur in the
performance



--------------------------------------------------------------------------------



or observance of any obligation or condition with respect to such Indebtedness
if the effect of such default is to accelerate the maturity of any such
Indebtedness, and, in the case of either clause (i) or clause (ii), the
Indebtedness with respect to which non-payment and/or non-performance shall have
occurred and is continuing exceeds, at any point in time, with respect to the
Seller and AFC, $1,000,000 and with respect to the Performance Guarantor,
$35,000,000, in the aggregate for all such occurrences;
(l)this Agreement, the Purchase or any Increases shall for any reason (other
than pursuant to the terms hereof) cease to create, or shall for any reason
cease to be, a valid and enforceable perfected co-ownership interest in each
Pool Receivable and the Collections with respect thereto;
(m)as of any Settlement Date, the arithmetic average of the Default Ratios for
the most recent [**] shall exceed [**] or the Default Ratio as of any Settlement
Date shall exceed [**];
(n)as of any Settlement Date, the arithmetic average of the Delinquency Ratios
for the most recent [**] shall exceed [**] or the Delinquency Ratio as of any
Settlement Date shall exceed [**];
(o)as of any Settlement Date, the arithmetic average of the Net Spread for the
most recent [**] shall be [**] or less;
(p)the Tangible Net Worth of the Seller shall be less than [**] or the Tangible
Net Worth of AFC shall be less than [**] (provided that if GAAP is adjusted such
that leases that were previously treated as operating leases are treated as
debt, the parties shall negotiate in good faith to adjust this provision to
reflect a level which takes into consideration such change);
(q)any material adverse change shall occur in the reasonable business judgment
of the Trust in the collectability of the Receivables or the business,
operations, property or financial condition of the Seller or the Performance
Guarantor;
(r)this Agreement shall cease to be in full force and effect with respect to the
Performance Guarantor, the Performance Guarantor shall fail to comply with or
perform any provision of this Agreement, or the Performance Guarantor (or any
Person by, through or on behalf of the Performance Guarantor) shall contest in
any manner the validity, binding nature or enforceability of this Agreement with
respect to the Performance Guarantor;
(s)the sum of all of the Seller's Indebtedness, net of [**], exceeds [**]
(provided that if GAAP is adjusted such that leases that were previously treated
as operating leases are treated as debt, the parties shall negotiate in good
faith to adjust this provision to reflect a level which takes into consideration
such change);



--------------------------------------------------------------------------------



(t)the Seller's Indebtedness (excluding guarantees) to equity ratio is greater
than [**] to 1 (provided that if GAAP is adjusted such that leases that were
previously treated as operating leases are treated as debt, the parties shall
negotiate in good faith to adjust this provision to reflect a level which takes
into consideration such change);
(u)the aggregate of the Principal Balances of all Eligible Receivables shall be
less than $30 million;
(v)a Blocked Account Agreement in favour of the Trust in place with respect to
any Deposit Account shall have terminated other than as a result of any action
by the Trust (and not been replaced) or shall be of no force and effect or
otherwise unenforceable;
(w)AFC shall not hold, directly or indirectly, 100% of the outstanding share
capital of the Seller, or the Performance Guarantor shall not hold, directly or
indirectly, at least 80% of all of the outstanding share capital of AFC;
provided that, for greater certainty, the pledge as security by the Seller or
the Performance Guarantor, as the case may be, of all or any of such shares
shall not be a Trigger Event hereunder;
(x)the amount on deposit in the Cash Reserve Account shall at any time before
the Termination Date fail to equal or exceed the Cash Reserve Required Amount
for a period of [**];
(y)(i) any of the Seller or the Servicer shall have asserted that this Agreement
or any document executed herewith to which it is a party is not valid and
binding on the parties thereto; or (ii) any court, governmental authority or
agency having jurisdiction over any of the parties to any of such documents or
any property thereof shall find or rule that any material provisions of any of
such documents is not valid and binding on the parties thereto and all appeals
therefrom have been decided or the time to appeal has run;
(z)the Backup Servicer shall resign or be terminated and no successor Backup
Servicer reasonably acceptable to the Trust shall have been appointed pursuant
to a replacement Backup Servicing Agreement, within 90 days of such resignation
or termination, as applicable; unless on or prior to the first day on which a
Backup Servicer is required to be appointed pursuant to this paragraph (z), the
Performance Guarantor's senior unsecured debt shall be rated at least "BBB-" by
Standard & Poor's and "Baa3" by Moody's; provided, that a Trigger Event shall be
deemed to occur if no Backup Servicer reasonably acceptable to the Trust shall
have been appointed within 90 days following any subsequent withdrawal,
suspension or downgrade of such senior unsecured debt ratings of the Performance
Guarantor below "BBB-" by Standard & Poor's or below "Baa3" by Moody's or, if
the applicable rating is "BBB-" by Standard & Poor's or "Baa3" by Moody's, the
placement of such ratings on credit watch or similar notation;



--------------------------------------------------------------------------------



(aa)the occurrence of a KAR Financial Covenant Termination Event;
(bb)the arithmetic average Payment Rate for [**] is less than [**];
(cc)at any time the Trust Share exceeds 100%, and such condition shall continue
unremedied for five days after any date any Servicer Report or Portfolio
Certificate is required to be delivered;
(dd)as reported on its consolidated balance sheet, AFC shall fail to maintain
(as measured as of the last Business Day of each calendar week) cash and cash
equivalents (including, without limitation, any intercompany receivable payable
by KAR to AFC upon demand) of at least [**], at least [**] of which must
constitute unrestricted cash (i.e., cash that is neither (i) pledged to a third
party unrelated to the KAR Credit Facility, nor (ii) in an account in which a
third party unrelated to the KAR Credit Facility has a perfected security
interest; or
(ee)the Termination Date shall have occurred.
6.2Action Upon Occurrence of a Trigger Event
Upon the occurrence of any Trigger Event described in Sections 6.1(a), (b), (c),
(d), (g), (l), (m), (n), (o), (p), (q), (r), (s), (t), (u), (v), (w), (x), (y),
(z), (aa), (bb), (cc), and (dd) provided such Trigger Event has not been
subsequently waived in writing by the Trust, the Trust or its authorized agent
may, by notice to the Seller declare the Trigger Date to have occurred on the
date specified in such notice. Upon the occurrence of any other Trigger Event
described in Section 6.1, the Trigger Date will occur automatically, without the
necessity of any notice. Upon any such declaration or automatic occurrence, the
Trust will have, in addition to its rights and remedies hereunder and under any
documents related hereto, all other rights and remedies under applicable laws
and otherwise, which rights and remedies will be cumulative. Notwithstanding the
above, the Trust may waive any Trigger Event in its sole discretion and, if
given, such waiver shall be irrevocable.
6.3Optional Repurchase of Pool Receivables
If, at any time the Pool Balance is less than 10% of the highest ever Pool
Balance, the Servicer may elect, by notice to the Trust, to purchase all of the
Pool Receivables and the Related Security. The purchase by the Servicer of all
of the Pool Receivables and the Related Security shall be effective upon the
payment by the Servicer to the Trust of an amount equal to the sum of (i) the
then outstanding Investment, (ii) the Funding Discount, and (iii) any other
fees, costs and expenses incurred by the Trust in connection with this Agreement
to the date of or as a result of such purchase, including any interest and other
costs required to be paid on outstanding Notes. Upon the payment to the Trust of
such amount by deposit to the Collection Account, the Trust shall transfer,
assign and convey to the Servicer or as it may direct all of the Trust's right,
title and interest in, to and under such Pool Receivables and the Related
Security related thereto, without recourse, and subject only to the
representations and warranties of the Trust that such right, title and interest
is held beneficially by it and is transferred, assigned and conveyed to the



--------------------------------------------------------------------------------



Servicer or as it may direct free and clear of any Security Interests created,
suffered or permitted to exist by the Trust.

ARTICLE 7
GENERAL COVENANTS AND POWER OF ATTORNEY
7.1Affirmative Covenants of the Seller
From the date hereof until the Final Termination Date, the Seller covenants and
agrees that it will, unless the Trust shall otherwise consent in writing:
(a)comply in all respects with all applicable laws, rules, regulations and
orders with respect to it, its business and properties and all Pool Assets, such
compliance to include paying before the same become delinquent all Taxes and
Security Interests imposed upon the Seller or its property in accordance with
its normal policies with respect thereto, except to the extent the same are
contested in good faith and by appropriate proceedings or where failure to do so
could not reasonably be expected to have a Material Adverse Effect;
(b)preserve and maintain its corporate existence, rights, franchises and
privileges in the jurisdiction of its incorporation, and qualify and remain
qualified as an extra-provincial corporation or other out-of-jurisdiction
corporation in each jurisdiction where the failure to preserve and maintain such
existence, rights, franchises, privileges and qualification could reasonably be
expected to have a Material Adverse Effect;
(c)at any time and from time to time during regular business hours, upon five
Business Days' prior written notice, subject to Section 10.9, (A) assemble such
of the Records or copies thereof in its possession or control as may reasonably
be required by the Trust and make same available to the Trust at the principal
place of business of the Seller and, if the Records cannot be provided solely at
such office, at such other offices of the Seller or its Affiliates where Records
are kept, and permit the Trust, its agents or representatives, to examine and
make copies, as reasonably requested, of such Records and (B) permit the Trust
or its agents to visit the offices and properties of the Seller and its
Affiliates for the purpose of discussing matters relating to the Pool Assets and
the Seller's performance hereunder with any of the Seller's officers or
employees having knowledge of such matters, provided that the Trust shall act
reasonably to minimize any disruption to the Seller in connection therewith;
provided that prior to the occurrence of a Cash Reserve Event or a Trigger
Event, the Trust shall not be reimbursed for more than two such examinations in
any year, if a Cash Reserve Event has occurred and is continuing, the Trust
shall not be reimbursed for more than four such examinations in any year and, if
a Trigger Event has occurred and is continuing, the Trust shall be reimbursed
for all such examinations;



--------------------------------------------------------------------------------



(d)at its expense, timely and fully perform and comply in all material respects
with all material provisions, covenants and other obligations required to be
observed, complied with or performed by the Seller under the Contracts relating
to the Pool Assets;
(e)give the Trust at least 30 days' prior written notice of any change in the
address of its chief place of business and chief executive office, and written
notice promptly after any change in the address of an office listed under the
heading "Location of Records" in Schedule "B", and each such notice shall be
deemed to amend Schedule "B" accordingly;
(f)provide to the Trust not less than 30 days' prior notice of any change in the
name of the Seller as stated in its constating documents;
(g)co-operate with, and offer such assistance as may reasonably be requested by,
the chartered accountants selected by the Trust to furnish reports in respect of
the Trust, the Purchase and any Increase and the servicing of the Pool Assets
under this Agreement;
(h)upon request of the Trust and with the Seller's written consent, such consent
not to be unreasonably withheld, request the Seller's auditors to assist the
Trust's auditors to the extent and in such manner as is reasonably required for
the Trust's auditors to report on the status of the Pool Assets under this
Agreement;
(i)conduct Lot Checks of each Obligor in accordance with the Seller's customary
practices or on such more frequent intervals as may be reasonably requested by
the Trust;
(j)promptly after becoming aware thereof, but in any event no later than two
Business Days thereafter, provide the Trust with notice of any Servicer
Termination Event that is continuing when the Seller becomes aware thereof; and
(k)make or cause to be made all filings, recordings, and registrations and take
all other actions in each jurisdiction necessary or appropriate to validate,
preserve, perfect or protect the co-ownership interests of the Trust in the Pool
Assets, including the right to enforce the Related Security.
7.2Reporting Requirements of the Seller
From the date hereof until the Final Termination Date, the Seller covenants and
agrees that it will, unless the Trust shall otherwise consent in writing,
deliver to the Trust:
(a)within five Business Days after the Seller becomes aware of a material
adverse change in the business, operations, properties or condition (financial
or otherwise) (other than matters of a general economic nature) of the Seller,
the Backup Servicer or the Performance Guarantor, or of an occurrence of a
breach of its



--------------------------------------------------------------------------------



obligations under this Agreement, notice of such change or occurrence together
with a statement by a responsible officer of the Seller specifying the facts,
the nature and period of existence of any such breach, condition or event and
the action the Seller has taken, is taking and proposes to take with respect
thereto;
(b)within five Business Days of the Seller becoming aware thereof, notice of any
litigation or other court or arbitration proceeding affecting the Seller which
could reasonably be expected to have a Material Adverse Effect;
(c)within five Business Days of the Seller becoming aware thereof, notice of any
litigation or other court or arbitration proceeding affecting the Backup
Servicer or the Performance Guarantor which could reasonably be expected to have
a Material Adverse Effect;
(d)as soon as available and in any event within 45 days after the end of each
fiscal quarter of the Seller, the unaudited financial statements of the Seller
and, as soon as available but in any event within 90 days after the end of the
fiscal year of the Seller, the unaudited financial statements of the Seller;
(e)as soon as available and in any event within 90 days after the end of the
fiscal year of the Performance Guarantor, the audited consolidated balance sheet
of the Performance Guarantor and its consolidated subsidiaries as of the end of
such year and the related audited consolidated statements of income and of cash
flows for such year; reported on by KPMG LLP or other independent certified
public accountants of nationally recognized standing;
(f)promptly after the sending or filing thereof, copies of all reports which the
Seller sent to any holders of securities which it has offered to the public;
(g)forthwith after the occurrence of each Trigger Event and each event or the
existence of any fact which, with the giving of notice or lapse of time or both,
may constitute a Trigger Event, a statement of a senior financial officer or
accounting officer of the Seller setting forth details as to such Trigger Event
or fact or event and the action which the Seller has taken and is proposing to
take with respect thereto;
(h)notice of any material change to the Credit and Collection Policies or change
to the standard operating practices or procedures;
(i)promptly, from time to time, such other documents, records, information or
reports with respect to the Pool Assets or the conditions or operations,
financial or otherwise, of the Seller as the Trust may from time to time
reasonably request; and
(j)promptly after any changes, the current list of Excluded Receivables.



--------------------------------------------------------------------------------



7.3Negative Covenants of the Seller
From the date of this Agreement until the Final Termination Date, the Seller
covenants and agrees that it will not, unless the Trust shall otherwise consent
in writing:
(a)except as otherwise provided herein, and whether by operation of law or
otherwise, purport to sell, assign or otherwise dispose of, or create or suffer
to exist any Security Interest upon or with respect to the Seller's or the
Trust's interest in the Pool Assets if the effect of such Security Interest
would be to cause the related Pool Receivable not to be an Eligible Receivable,
or assign any right to receive payment under, or to enforce the Seller's
interest in, any of the Pool Assets, provided, that the Seller or Servicer may
sell the interest of the Seller and the Trust in Defaulted Receivables including
any Contracts and Related Security with respect thereto and any judgement
obtained thereon to any Person who is not an Affiliate of the Seller or Servicer
(and does not own 5% or more of any equity interest in the Servicer or any
Affiliate thereof and in which the Servicer does not own, directly or
indirectly, 5% or more of the equity of such Person) on arm’s-length terms in
order to maximize collections thereon;
(b)take any action that adversely affects the perfection, validity or protection
of the Trust's rights to collect amounts owing pursuant to the Pool Assets and
the proceeds thereof, including the right to enforce the Related Security,
except to the extent that the Seller would have done so in a similar situation
with respect to other similar receivables administered by it on its own behalf;
or
(c)enter into any transaction of reorganization, amalgamation or arrangement, or
liquidate, wind up or dissolve itself (or suffer any liquidation or dissolution)
or, other than with respect to sales, assignments, leases, licences or transfers
of computer hardware and software, or of leases and licences relating thereto or
any rights or benefits thereunder, in the ordinary course of business, sell,
lease or otherwise dispose of its assets as an entirety or substantially as an
entirety; except that the Seller may enter into a transaction of reorganization,
amalgamation, or arrangement, so long as (i) such transaction could not
reasonably be expected to have a Material Adverse Effect, (ii) as a condition to
the completion of such transaction, the continued or reorganized corporation
shall have executed an agreement of assumption to perform every obligation of
the Seller hereunder and under the other agreements, instruments and documents
executed and delivered by the Seller hereunder or otherwise contemplated hereby,
(iii) the Backup Servicer shall have provided its written consent and
acknowledged its continuing obligations under the Backup Servicer Agreement in
respect of the obligations of such continued or reorganized corporation and (iv)
the Performance Guarantor shall have provided its written consent and
acknowledged its continuing obligations under this Agreement in respect of the
obligations of such continued or reorganized corporation.



--------------------------------------------------------------------------------



7.4Covenants of the Trust
The Trust covenants and agrees that it will:
(a)until the Final Termination Date, use commercially reasonably efforts to
ensure that the fair value of the Pool Assets held by it will constitute no more
than one-half of the total fair value of all assets owned by it; and
(b)not use personal information relating to Obligors received from the Seller
other than in connection with the collection, servicing and administration of
the Pool Assets and for other reasonable purposes ancillary thereto, all in
accordance with and as allowed by applicable law.

ARTICLE 8
PERFORMANCE GUARANTEE
8.1Performance Guarantee
The Performance Guarantor hereby unconditionally and irrevocably guarantees to
the Trust, the due and prompt performance, payment and observance by the
Servicer (to the extent the Servicer is the Seller or an Affiliate thereof) of
all of the terms, conditions, covenants, agreements, indemnities, liabilities
and obligations of any kind whatsoever (collectively, the "Guaranteed
Obligations") strictly in accordance with the terms hereof (the "Performance
Guarantee"). If for any reason whatsoever, the Servicer shall fail to perform,
pay or observe any of the Guaranteed Obligations, the Performance Guarantor
shall forthwith perform, pay and observe, as applicable, any such of the
Guaranteed Obligations as they may be required to be performed, paid or observed
in accordance with the terms of this Agreement.
8.2Guarantee Unconditional
The obligations of the Performance Guarantor pursuant to this Article 8 are
continuing, unconditional and absolute and, without limiting the generality of
the foregoing, shall not be released, discharged, diminished, limited, impaired
or otherwise affected by (and the Performance Guarantor hereby waives, to the
fullest extent permitted by applicable law):
(a)any extension, modification, amendment or renewal of, or indulgence with
respect to, or substitutions for, the Guaranteed Obligations or any part thereof
or any agreement relating thereto at any time;
(b)any failure or omission to enforce any right, power or remedy with respect to
the Guaranteed Obligations or any part thereof or any agreement relating
thereto, or any collateral securing the Guaranteed Obligations or any part
thereof;
(c)any waiver of any right, power or remedy or of any default with respect to
the Guaranteed Obligations or any part thereof or any agreement relating thereto
or



--------------------------------------------------------------------------------



with respect to any collateral securing the Guaranteed Obligations or any part
thereof;
(d)any release, surrender, compromise, settlement, waiver, subordination or
modification, with or without consideration, of any collateral securing the
Guaranteed Obligations or any part thereof, any other guarantees with respect to
the Guaranteed Obligations or any part thereof, or any other obligation of any
person or entity with respect to the Guaranteed Obligations or any part thereof;
(e)the enforceability or validity of the Guaranteed Obligations or any part
thereof or the genuineness, enforceability or validity of any agreement relating
thereto or with respect to any collateral securing the Guaranteed Obligations or
any part thereof;
(f)the application of payments received from any source to the payment of
indebtedness of the Seller or the Servicer other than the Guaranteed
Obligations, any part thereof or amounts which are not covered by this
Agreement, even though the Trust might lawfully have elected to apply such
payments to any part or all of the Guaranteed Obligations;
(g)any other act, or omission to act, or delay of any kind by any of the
Servicer, the Seller, the Trust or any other person or any other circumstance
whatsoever, whether similar or dissimilar to the foregoing, which might, but for
the provisions of this Section 8.2, constitute a legal or equitable discharge,
defense, limitation or reduction of the Performance Guarantor's obligations
hereunder (other than the payment or extinguishment in full of all of the
Guaranteed Obligations); or
(h)the existence of any claim, set-off or other rights which the Performance
Guarantor may have at any time against the Seller, the Servicer or any other
Person, including any Obligor, whether in connection with any transactions under
this Agreement, any related document or any other transaction,
The foregoing provisions apply (and the foregoing waivers by the Performance
Guarantor will be effective) even if the effect of any action (or failure to
take action) by the Trust is to destroy or diminish the Performance Guarantor's
subrogation rights, the Performance Guarantors' right to proceed against the
Servicer or Seller for reimbursement, the Performance Guarantors' right to
recover contribution from any other guarantor or any other right or remedy which
may be available to the Performance Guarantor.
8.3Recourse against Servicer
The Trust shall not be required to exhaust its recourse against the Servicer,
Seller or any other person, or under any other security or guarantee, before
being entitled to performance by the Performance Guarantor under this Agreement.



--------------------------------------------------------------------------------



8.4Authorization by the Performance Guarantor
The Trust may continue to effect Increases without notice to or authorization
from the Performance Guarantor regardless of the Servicer's or Seller's
financial or other condition at the time of any such transaction. The
Performance Guarantor represents and warrants to the Trust that it has adequate
means to obtain from the Servicer and the Seller on a continuing basis all
information concerning the financial condition of the Servicer and the Seller,
and agrees with the Trust that the Trust shall not have any obligation to
disclose or discuss with the Performance Guarantor any information which it has
respecting the financial condition of the Servicer and the Seller.
8.5No Subrogation
Until all of the Guaranteed Obligations have been paid or performed in full, the
Performance Guarantor shall not exercise any right of subrogation to, and the
Performance Guarantor waives, to the fullest extent permitted by law, any right
to enforce, any remedy which the Trust now has or may hereafter have against the
Servicer or the Seller in respect of the Guaranteed Obligations and the
Performance Guarantor waives any benefit of, and any right to participate in,
any security now or hereafter held by the Trust for the Guaranteed Obligations.
The Performance Guarantor authorizes the Trust, subject to applicable law, to
take any action or exercise any remedy which the Trust now has or may hereafter
have against the Servicer or the Seller in respect of the Guaranteed
Obligations, without notice to the Performance Guarantor.
8.6Stay of Acceleration
If acceleration of the time for payment of any amount payable by the Servicer or
the Seller in respect of the Guaranteed Obligations is stayed upon the
insolvency, bankruptcy or reorganization of the Seller or the Servicer or any
moratorium affecting the payment of the Guaranteed Obligations, all such amounts
otherwise subject to acceleration will nonetheless be payable by the Performance
Guarantor hereunder forthwith upon demand by the Trust.
8.7Representations and Warranties
The Performance Guarantor represents and warrants to the Trust, that as at the
date hereof and at each date that an Increase occurs:
(a)it is a corporation duly incorporated, validly existing and in good standing
under the laws of Delaware;
(b)it has full power and authority to execute and deliver this Agreement and to
perform the terms and conditions hereof and is duly qualified, licensed or
registered in each relevant jurisdiction to carry on its present business and
operations except where the failure to be so qualified, licensed or registered
does not and will not materially adversely affect such operations or its ability
to perform its obligations hereunder, as applicable;



--------------------------------------------------------------------------------



(c)the execution, delivery and performance by the Performance Guarantor of this
Agreement, and the transactions contemplated hereby, are within the powers of
the Performance Guarantor, have been duly authorized by all necessary corporate
or other action (as applicable) and do not contravene (i) the constating
documents or by-laws of the Performance Guarantor, or (ii) any law or any
contractual restriction binding on or affecting the Performance Guarantor, the
contravention of which could be expected to materially adversely affect the
Performance Guarantor's ability to perform its obligations hereunder, does not
result in or require the creation of any Security Interest upon or with respect
to the Performance Guarantor's properties, and the consummation of the
transactions contemplated hereby does not require approval of shareholders or
partners or approval or consent of any Person under any contract to which the
Performance Guarantor is a party, except, to the extent such approvals have been
granted;
(d)no authorization or approval or other action by, and no notice to or filing
with, any Governmental Authority or regulatory body is required for the due
execution, delivery and performance by the Performance Guarantor of this
Agreement, other than those that have been obtained or made, as the case may be,
or any filings required after the date hereof with any securities regulators;
(e)this Agreement constitutes a legal, valid and binding obligation of the
Performance Guarantor, enforceable against it in accordance with its terms
subject to (i) applicable bankruptcy, reorganization, winding-up, insolvency,
moratorium and other laws of general application limiting the enforcement of
creditors' rights; (ii) the fact that the granting of equitable remedies such as
specific performance and injunction is within the discretion of a court of
competent jurisdiction; and (iii) general principles of equity;
(f)there has been no material adverse change in the business of the Performance
Guarantor since the date of the most recent audited financial statements of the
Performance Guarantor delivered to the Trust;
(g)there is no order, judgment or decree of any court, arbitrator or similar
tribunal or Governmental Authority purporting to enjoin or restrain, and there
are no proceedings before any court, arbitrator or similar tribunal or
Governmental Authority which might materially adversely affect the Performance
Guarantor's ability to perform its obligations hereunder; and
(h)there are no actions, suits or proceedings in existence or, to the
Performance Guarantor's knowledge, pending or threatened, against or affecting
it or its property in any court, or before any arbitrator of any kind, or before
or by any governmental body, in respect of which there is a reasonable
possibility of an adverse determination that could materially adversely affect
the Performance Guarantor's financial condition or materially adversely affect
the ability of the Performance Guarantor to perform its obligations under this
Agreement; and



--------------------------------------------------------------------------------



(i)it is not: (i) a country, territory, organization, person or entity named on
an Office of Foreign Asset Control (OFAC) list; (ii) a Person that resides or
has a place of business in a country or territory named on such lists or which
is designated as a "Non-Cooperative Jurisdiction" by the Financial Action Task
Force on Money Laundering, or whose subscription funds are transferred from or
through such a jurisdiction; (iii) a "Foreign Shell Bank" within the meaning of
the USA PATRIOT Act, i.e., a foreign bank that does not have a physical presence
in any country and that is not affiliated with a bank that has a physical
presence and an acceptable level of regulation and supervision; or (iv) a person
or entity that resides in or is organized under the laws of a jurisdictions
designated by the United States Secretary of the Treasury under Sections 311 or
312 of the USA PATRIOT Act as warranting special measures due to money
laundering concerns.
8.8Payments
All payments to be made by the Performance Guarantor under this Performance
Guarantee shall be made in full, without set-off or counterclaim and without
deduction for any taxes, levies, duties, fees, deductions, withholdings,
restrictions or conditions of any nature whatsoever. If at any time, or from
time to time, any applicable law, regulation or international agreement requires
the Performance Guarantor to make any such deduction or withholding from any
such payment other than as a result of the Trust or any assignee thereof being a
non-resident of Canada for purposes of the Income Tax Act (Canada), the sums due
from the Performance Guarantor with respect to such payment shall be increased
to the extent necessary to ensure that, after the making of such deduction or
withholding, the Trust receives a net sum equal to the sum which it would have
received had no deduction or withholding been required, and the Performance
Guarantor shall indemnify the Trust on an after tax basis with respect to any
such deduction or withholding, including with respect to any taxes payable by
the Trust on any increased amounts payable under this Article 8.

ARTICLE 9
INDEMNIFICATION
9.1Indemnification by the Seller
Without limiting any other rights which the Trust may have hereunder or under
applicable law, the Seller hereby agrees to indemnify the Trust and the
Securitization Agent, and their respective officers, agents, trustees and
assigns (collectively, the "Indemnified Parties"), from and against any and all
damages, losses, claims, liabilities and related costs and expenses, including
reasonable legal fees and disbursements, and any costs associated with the
appointment of a Replacement Servicer, resulting from the Seller's or Servicer's
breach of any of its duties or obligations hereunder (all of the foregoing being
collectively referred to as "Indemnified Amounts") awarded against or reasonably
incurred by any of the Indemnified Parties and arising out of or as a result of
the Seller's or Servicer's breach or violation of this Agreement, excluding,
however, amounts (i) resulting solely from the failure of any Obligor to pay an
amount owing under a Pool Receivable, or (ii) resulting from gross negligence or
wilful misconduct on the part



--------------------------------------------------------------------------------



of the Trust or the Securitization Agent. Without limiting the generality of the
foregoing but subject to the restrictions in clauses (i) and (ii) above, the
Seller shall indemnify the Indemnified Parties for Indemnified Amounts awarded
or incurred as aforesaid relating to or resulting from:
(a)the failure of any information contained in a Servicer Report or a Portfolio
Certificate to be true and correct (including the failure of a Pool Receivable
included in the calculation of Net Receivables Pool Balance to be an Eligible
Receivable as of the date of such calculation), or the failure of any other
information provided to the Trust or the Securitization Agent with respect to
Receivables or this Agreement to be true and correct;
(b)the failure of any representation or warranty or statement made or deemed
made by the Seller (or any of its officers) under or in connection with this
Agreement to have been true and correct in all respects when made;
(c)the failure by the Seller to comply with any applicable law, rule or
regulation with respect to any Pool Assets or the related Contract; or the
failure of any Pool Assets or the related Contract to conform to any such
applicable law, rule or regulation;
(d)the failure to vest in the Trust a valid and enforceable perfected first
ranking (as against the Seller and creditors of the Seller) co-ownership
interest in the Pool Receivables and the Related Security and Collections with
respect thereto;
(e)the failure to have filed, or any delay in filing, financing statements or
other similar instruments or documents under the PPSA of any applicable
jurisdiction or other applicable laws with respect to any Pool Receivables and
the Related Security and Collections in respect thereof, whether at the time of
the Purchase or any Increase at any subsequent time;
(f)any dispute, claim, offset or defense (other than discharge in bankruptcy of
the Obligor) of the Obligor to the payment of any Pool Receivable (including,
without limitation, a defense based on such Receivable or the related Contract
not being a legal, valid and binding obligation of such Obligor enforceable
against it in accordance with its terms), or any other claim resulting from or
relating to the transaction giving rise to such Receivable or relating to
collection activities with respect to such Receivable (if such collection
activities were performed by the Seller or any of its Affiliates acting as
Servicer or by any agent or independent contractor retained by the Seller or any
of its Affiliates);
(g)any failure of the Seller to perform its duties or obligations in accordance
with the provisions hereof or to perform its duties or obligations under the
Contracts;
(h)any products liability or other claim, investigation, litigation or
proceeding arising out of or in connection with goods, insurance or services
that are the subject of or secure any Contract;



--------------------------------------------------------------------------------



(i)the commingling of Collections of Pool Assets at any time with other funds;
(j)any investigation, litigation or proceeding related to this Agreement or the
use of proceeds of Purchases or in respect of any Pool Receivable, Related
Security or Contract;
(k)any reduction in the Investment as a result of the payment of allocations of
Collections pursuant to Sections 2.7(d), 2.10(e) or 2.13, in the event that all
or a portion of such payments shall thereafter be rescinded or otherwise must be
returned for any reason;
(l)any tax or governmental fee or charge (other than any tax upon or measured by
net income or gross receipts), all interest and penalties thereon or with
respect thereto, and all reasonable out-of-pocket costs and expenses, including
the reasonable fees and expenses of counsel in defending against the same, which
may arise by reason of the purchase or ownership of the Trust's Co-Ownership
Interest or other interests in the Receivables Pool or in any Related Security
or Contract;
(m)the failure by the Seller or the Servicer to pay when due any taxes payable
by it, including, without limitation, the franchise taxes and sales, excise or
personal property taxes payable in connection with the Receivables;
(n)the failure by the Seller or the Servicer to be duly qualified to do
business, to be in good standing or to have filed appropriate registration
documents in any jurisdiction;
(o)the failure to vest and maintain vested in the Trust a perfected ownership
interest in respect of the Trust's Co-Ownership Interest free and clear of any
Security Interest created by or through the Seller, whether existing at the time
of the consummation of the transactions contemplated hereby or at any time
thereafter, other than Security Interests created by or arising through the
Trust;
(p)any claim for personal injury, death, property damage or product liability
which may arise by reason of, result from or be caused by, or relate to the use,
operation, maintenance or ownership of, the Financed Vehicles; and
(q)any material failure of the Seller to perform its duties or obligations, as
Servicer or otherwise, in accordance with the provisions of this Agreement.
9.2Notification of Potential Liability
The Seller will, upon becoming aware of circumstances that could reasonably be
expected to result in material liability of the Seller under this Article 9,
promptly notify the Trust thereof.



--------------------------------------------------------------------------------



9.3Litigation
At the request of the Trust, the Seller shall, at its expense, co-operate with
the Trust in any action, suit or proceeding brought by or against the Trust
relating to any of the transactions contemplated by this Agreement or any of the
Pool Assets (other than an action, suit or proceeding by the Seller, the Backup
Servicer, the Performance Guarantor or any of their respective Affiliates
against the Trust or by the Trust against the Seller, the Backup Servicer, the
Performance Guarantor or any of their respective Affiliates). In addition, the
Seller agrees to notify the Trust and the Trust agrees to notify the Seller, at
the Seller's expense, promptly upon learning of any pending or threatened
action, suit or proceeding, if the judgment or expenses of defending such
action, suit or proceeding would be covered by Section 9.1 (except for an
action, suit or proceeding by the Seller, the Backup Servicer, the Performance
Guarantor or any of their respective Affiliates against the Trust or by the
Trust against the Seller, the Backup Servicer, the Performance Guarantor or any
of their respective Affiliates and except for ordinary course litigation
relating to the enforcement of the Pool Assets) and to consult with the Trust,
concerning the defence and prior to settlement; provided, however, that if (i)
the Seller shall have acknowledged that Section 9.1 would cover any judgment or
expenses in any action, suit or proceeding, and (ii) in the sole determination
of the Trust, acting reasonably, the Seller has the financial ability to satisfy
such judgment or expenses, then the Seller shall have the right, on behalf of
the Trust but at the Seller's expense, to defend such action, suit or proceeding
with counsel selected by the Seller, and shall have sole discretion as to
whether to litigate, appeal or enter into an exclusively monetary settlement.
9.4Tax Indemnity
The Seller agrees to defend and to save the Indemnified Parties harmless from
and against any and all liabilities arising out of the transactions contemplated
by this Agreement with respect to or resulting from any delay by the Seller in
paying or any omission to pay any Taxes otherwise required under this Agreement
to be paid or withheld and remitted by or on behalf of the Seller on its own
behalf, on behalf of the Trust or on behalf of any Obligor. If the Seller shall
be required by law to deduct or withhold any Taxes from or in respect of any sum
payable by or on behalf of the Seller on its own behalf or on behalf of any
Obligor to the Trust hereunder or in connection with the execution, delivery,
filing and recording hereof and of the other documents to be delivered hereunder
and the consummation of the transactions contemplated hereby, or if the Trust
shall be required to pay any Taxes in respect of any sum received by the Trust
from the Seller hereunder:
(a)the sum payable to the Trust shall be increased as may be necessary (or an
amount shall be owed to the Trust) so that, after all required deductions,
withholdings or payments in respect of such Taxes have been made, the Trust
receives or retains an amount equal to the sum that the Trust would have
received or retained had no such deductions, withholdings or payments been made;
(b)the Seller shall make such deductions or withholdings; and



--------------------------------------------------------------------------------



(c)the Seller shall pay forthwith the full amount deducted or withheld to the
relevant taxation authority or other authority in accordance with applicable law
and will provide to the Trust copies of such forms as are required to be
provided to such authority evidencing the payment by the Seller.
For greater certainty, it is hereby acknowledged by the parties hereto that the
Seller shall not be liable to indemnify the Indemnified Parties under this
Section for any Taxes payable by, or required to be withheld by, the Seller on
account of Taxes payable on the income or gains of the Trust, Taxes payable by
virtue of the non-resident status of the Trust or Taxes payable on the capital
of the Trust.
9.5Tax Credit
If a payment (a "Grossed-up Payment") made by the Seller includes an amount (a
"Gross-up") referred to in Section 9.4, and the Trust is able to apply for or
otherwise take advantage of any tax credit or deduction in computing income or
similar benefit by reason of any withholding or deduction made by the Seller in
respect of the Grossed-up Payment (such credit, deduction or benefit hereinafter
being referred to as a "Tax Credit"), then the Trust will, at the expense of the
Seller, use reasonable endeavours to obtain the Tax Credit and, if it realizes
the Tax Credit (whether by way of reducing taxes payable, receiving a tax
refund, or otherwise), the Trust shall, subject to the provisos to this Section
9.5, pay to the Seller such amount, if any (not exceeding the Gross-up) as is
determined by the Trust to be equal to the net after-tax value to the Trust of
such part of the Tax Credit as is reasonably attributable to such withholding or
deduction having regard to all dealings giving rise to similar credits,
deductions or benefits in relation to the same tax period and to the cost of
obtaining the same. Any such reimbursement shall be conclusive evidence of the
amount due to the Seller absent manifest error and shall be accepted by the
Seller in full and final settlement of its rights of reimbursement hereunder;
provided that notwithstanding the foregoing, (i) nothing herein contained shall
interfere with the right of the Trust to arrange its tax affairs in whatever
manner it deems fit and, in particular, the Trust shall not be under any
obligation to claim relief from its income or similar tax liability in respect
of any such deduction or withholding in priority to any other relief, claims,
credits or deductions available to it; and (ii) the Trust shall not be obligated
to disclose to the Seller any information regarding its tax affairs or tax
computations; provided, further, that if, as a result of (x) an audit of the
Trust by its auditors or by a taxing authority, or (y) any change to the affairs
of the Trust or to the available information concerning such affairs, which
change is relevant to the determination that reimbursement with respect to a Tax
Credit is payable to the Seller hereunder, the Trust determines, in its
reasonable discretion, that any such payment made by the Trust to the Seller
hereunder would not have been made had the Trust known the results of such audit
or anticipated such change, or would have been made in a smaller amount, then
the Seller shall pay to the Trust the amount of such payment which the Trust so
determines, acting reasonably, to have been an overpayment.




--------------------------------------------------------------------------------



ARTICLE 10
MISCELLANEOUS
10.1Liability of the Trust and the Securitization Agent
Neither BNY Trust Company of Canada or BMONB, nor any of their respective
directors, officers, agents or employees, will be liable pursuant to this
Agreement for any action taken or omitted to be taken by it or them hereunder or
in connection herewith, except for its or their own negligence or wilful
misconduct. Without limiting the generality of the foregoing, and
notwithstanding any term or provision hereof to the contrary, the Seller hereby
acknowledges and agrees that BMONB, in its capacity as Securitization Agent,
acts as agent for the Trust and, except as otherwise provided in the first
sentence of this Section, has no duties or obligations to, will incur no
liability to, and does not act as an agent in any capacity for, the Seller.
10.2Delegation in Favour of Securitization Agent
The Trust may delegate to the Securitization Agent all or any of its powers,
rights and discretion hereunder, and the Securitization Agent may from time to
time take such actions and exercise such powers for and on behalf of the Trust
as are delegated to it or contemplated hereby and all such actions and powers as
are reasonably incidental thereto. Each of the Seller and the Servicer shall be
entitled to and be fully protected in relying on any instruction made or given
by the Securitization Agent, and shall have no liability to the Trust in respect
of such reliance.
10.3Change in Circumstances
If, at any time:
(a)the introduction of, or any change in, or in the interpretation,
administration application or implementation of, any applicable law or
regulation by any court or Governmental Authority, in each case, adopted,
issued, taking effect or occurring after the later of: (i) the date hereof; and
(ii) the most recent date on which the Termination Date is extended in
accordance with the terms of this Agreement; or
(b)the compliance by any of the Trust, the Securitization Agent, BMONB and/or
any liquidity provider or credit enhancement provider to the Trust, or any of
their Affiliates (each, an "Affected Person"), with any changed or introduced
guideline, direction or request, or any change in the interpretation or
administration thereof made after the later of: (i) the date hereof; and (ii)
the most recent date on which the Termination Date is extended in accordance
with the terms of this Agreement, from or by any Governmental Authority or
professional self-regulating or governing body (including, for greater
certainty, the Office of the Superintendent of Financial Institutions Canada,
the Board of Governors of the United States Federal Reserve System or any other
body or entity governing accounting treatment or reserve requirements) or any
change in generally accepted accounting principles including the adoption of
International Financial Reporting Standards (whether or not having the force of
law);



--------------------------------------------------------------------------------



has in the reasonable opinion of the Affected Person, the effect of:
(i)(A) increasing the costs, expenses or liabilities of, or imposes, modifies or
deems applicable any reserve, assessment, fee, tax, insurance charge, special
deposit or similar requirement against assets of, deposits with or for the
account of, in each case any Affected Person (including as a result of a change
in the Affected Person's capital position), as such costs, expenses or
liabilities relate to the Trust making, funding or maintaining the Investment
hereunder, provided that in the case of BMONB or any of its Affiliates, such
increased costs, liabilities or expenses shall be limited to those that are
directly attributable to increases in regulatory capital of BMONB or such
Affiliates, (B) reducing the rate of return (on capital or otherwise) to any
Affected Person in connection with, or as a result of the Affected Person either
having to raise additional capital or incurring a deteriorated capital position
as a result of the Trust making, funding or maintaining the Investment
hereunder, (C) requiring the payment of any Taxes on or calculated with
reference to the capital or debt of any Affected Person or (D) requiring any
Affected Person to make any payment it would not otherwise be required to make;
or
(ii)reducing the amount received or receivable by the Trust under this Agreement
or in respect of any Pool Receivable, and provided that any such introductions
or changes enumerated in clauses (a) and (b) above are of application across any
applicable industry in which such Affected Person participates and are not
limited in their application to one or more Affected Persons,


then the Seller shall, from time to time upon demand by the Trust, pay forthwith
to the Trust or the applicable Affected Person, either directly or indirectly
through the Trust, the amount of any such increased costs, expenses or
liabilities incurred, reduction in amounts received or receivable, reduction in
rate of return or required payment made or to be made; provided that the Seller
shall not be obligated to indemnify any Affected Person for any period in excess
of 30 days prior to receipt of such notice. The Trust shall deliver to the
Seller a certificate setting forth the cause and computation of the amount of
any such increased costs, expenses or liabilities, reduction in amounts received
or receivable, reduction in rate of return, or required payment made or to be
made, which computation may utilize such averaging and attribution methods as
the Trust, or the applicable Affected Person, believes to be fair, acting
reasonably. Upon becoming aware thereof, the Trust shall, as soon as reasonably
possible thereafter, notify the Seller of any event or circumstance which will
result in any payment being required to be made by the Seller pursuant to this
Section 10.3.
10.4Amendments, Waivers, Etc.
No amendment or waiver of any provision of this Agreement nor consent to any
departure by the Seller or the Trust therefrom shall be effective unless the
same shall be in writing and signed by



--------------------------------------------------------------------------------



(i) the Seller, the Trust and the Performance Guarantor (with respect to an
amendment) or (ii) the Trust (with respect to a waiver or consent by it) or the
Seller (with respect to a waiver or consent by the Seller), as the case may be,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which it was given.
10.5Notices, Etc.
All notices and other communications provided for hereunder shall, unless
otherwise stated herein, be in writing (including telecopied or electronic
transmission) and telecopied, mailed or delivered, to each party hereto, at its
address set forth under its name on the signature page hereof or at such other
address as shall be designated by such parties in a written notice to the other
party hereto. All such notices and communications shall be effective, in the
case of written notice, on the Business Day it is delivered, and, in the case of
notice by telecopy or electronic transmission, when telecopied or electronically
transmitted against receipt of answer back, in each case addressed as aforesaid.
10.6No Waiver; Remedies
No failure on the part of the Trust to exercise, and no delay in exercising, any
right hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any right hereunder preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.
10.7Binding Effect; Assignability
This Agreement shall be binding upon and enure to the benefit of the Seller, the
Performance Guarantor and the Trust, and their respective successors and
permitted assigns; provided, however, that (i) neither the Seller nor the
Performance Guarantor may assign its rights hereunder or any interest herein
without the prior written consent of the Trust, such consent not to be
unreasonably withheld or delayed, and (ii) prior to the occurrence of a Trigger
Date, the Trust may not assign its rights hereunder or any interest herein,
without the prior written consent of the Seller, such consent not to be
unreasonably withheld, provided that the Trust shall be permitted to assign its
rights hereunder and interests herein without consent of the Seller to any other
asset-backed commercial paper conduit administered by BMONB, to BMONB or any
Affiliates of BMONB and as security for the benefit of the holders of Notes.
10.8Costs and Expenses
In addition to the rights of indemnification granted to the Trust under Article
9, the Seller shall pay to the Trust all reasonable out-of-pocket costs and
expenses (including the reasonable fees and disbursements of counsel on a
substantial indemnity basis) incurred by the Trust and its agents in connection
with the preparation of this Agreement, the consummation of the transactions
contemplated hereby and the enforcement of the Seller's obligations and
liabilities under this Agreement or under any related documents. The Servicer
shall also pay to the Trust such expenses as the Trust and the Securitization
Agent may reasonably incur and such fees as the Trust and the Seller agree the
Trust or the Securitization Agent may charge in respect of each



--------------------------------------------------------------------------------



amendment to this Agreement and each waiver of any provision of this Agreement
requested by the Seller or required or initiated as a result of the Seller's
actions.
10.9Confidentiality
Each of the Trust, the Seller, the Servicer, the Performance Guarantor and the
Securitization Agent shall make all reasonable efforts to hold all non-public
information obtained pursuant to this Agreement and the transactions
contemplated hereby or effected in connection herewith in accordance with its
customary procedures for handling its confidential information of this nature,
provided that, notwithstanding the foregoing, the Trust, the Seller, the
Servicer, the Performance Guarantor and the Securitization Agent may make
disclosure of such non-public information as requested or required by any
governmental agency or representative thereof or pursuant to legal process or
when required under applicable law, and to its professional advisors; provided
that, unless specifically prohibited by applicable law or court order, each
party hereto shall notify the other party hereto of any request by any
governmental agency or representative thereof for disclosure of any such
non-public information prior to disclosure of such information to permit the
party affected to contest such disclosure, if possible.
10.10Effect of Agreement
Each of the Seller and the Trust hereby expressly acknowledges that this
Agreement, except as specifically provided with respect to the duties and
obligations of the Servicer, is intended to create a relationship of purchaser
and vendor. Each of the Seller and the Trust hereby expressly disclaims any
intention to establish a trust relationship (except to the extent expressly
provided herein) or to constitute either the Seller or the Trust as the agent of
the other except to the extent that the Seller, in its capacity as the Servicer,
is acting as an agent of the Trust. The Seller, on the one hand, and the Trust,
on the other, covenant with each other that they will not, at any time, allege
or claim that a relationship of trust or agency is created hereby, except as
otherwise expressly provided for herein.
10.11Agreement Non-Exclusive
The parties hereby acknowledge and agree that this Agreement does not create any
rights of exclusivity between them.
10.12No Set-off
All payments to be made by the Seller or the Servicer hereunder shall be made
without any deduction, set-off or counterclaim.
10.13Termination
This Agreement shall remain in full force and effect until the Final Termination
Date; provided, however, that the Trust's rights and remedies with respect to
any incorrect representation or warranty made or deemed to be made by the Seller
herein and the indemnification and payment



--------------------------------------------------------------------------------



provisions hereof shall be continuing and will survive any termination hereof
for a period of six years commencing on the Final Termination Date.
10.14Discharge of Certain Registrations in the Province of Quebec
So long as no Servicer Termination Event shall have occurred, the Servicer shall
have the authority to sign, for and on behalf of the Trust, any document
reasonably required to be signed by the Trust and the Seller and filed in the
Register of Personal and Movable Real Rights (Quebec) (the "Register") for the
purpose of effecting the discharge of any hypothec, lease, sale with a
reservation of ownership, sale with a right of repurchase or any other
registration forming part of the Pool Assets and registered in the Register,
provided such discharge is granted by the Servicer in the ordinary course of its
business.
10.15Execution in Counterparts
This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which when taken together shall constitute
one and the same agreement.
10.16Amendment and Restatement
This Agreement amends and restates in full and supersedes the Amended and
Restated RPA, and it is hereby confirmed by the parties hereto that all prior
actions of the parties made pursuant to the Amended and Restated RPA are
effective as if made hereunder.




--------------------------------------------------------------------------------



IN WITNESS WHEREOF the parties have caused this Agreement to be executed by
their respective duly authorized officers as of the date first written above.

AUTOMOTIVE FINANCE CANADA INC.Per:/s/ Amy Wirges
Name: Amy Wirges
Title: Sr. Vice President Finance and Treasurer


Address:
1717 Burton Road
Vars, ON
K0A 3H0


Attention: Vice President of Legal
Telecopier No.: 613-443-3436


With a copy to:
Automotive Finance Corporation
11299 N. Illinois Street
Carmel, Indiana
46032


Attention: Vice President of Legal
Telecopier No.: 866-929-3430


And to:
Automotive Finance Corporation
11299 N. Illinois Street
Carmel, Indiana
46032


Attention: Amy Wirges
Telecopier No.: 317-360-3766








--------------------------------------------------------------------------------






KAR AUCTION SERVICES, INC.Per:/s/ Eric M. Loughmiller
Name: Eric M. Loughmiller
Title: Executive Vice President and Chief Financial Officer


Address:
11299 N. Illinois Street
Carmel, IN 46032
USA
Attention: Chuck Coleman
Executive Vice President and
General Counsel






























--------------------------------------------------------------------------------





BNY TRUST COMPANY OF CANADA, in its capacity as trustee of PRECISION TRUST, by
its Securitization Agent, BMO NESBITT BURNS INC.
Per:/s/ John Vidinovski
Name: John Vidinovski
Title: Managing Director




Per:/s/ Kevin Brown
Name: Kevin Brown
Title: Director
c/o BMO Nesbitt Burns Inc.
3rd Floor Podium
1 First Canadian Place
Toronto, Ontario
M5X 1H3


Attention: Managing Director
Securitization
Telecopier No.: 416-359-1910






